Exhibit 10.3







































HEICO SAVINGS AND INVESTMENT PLAN






(Amended and Restated Effective as of January 1, 2012)





--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page
 
 
 
 
 
Article 1 INTRODUCTION
1


 
 
 
 
 
 
Article 2 DEFINITIONS
1


 
 
 
 
 
 
Article 3 ELIGIBILITY AND PARTICIPATION
10


 
 
3.01Participation in the Plan
10


 
 
3.02Rollover Contributions
10


 
 
3.03Acquisitions
10


 
 
 
 
 
 
Article 4 CONTRIBUTIONS
10


 
 
4.01Elective Deferral Contributions
10


 
 
4.02Elections Regarding Elective Deferral Contributions
13


 
 
4.03Catch-Up Contributions
13


 
 
4.04Employer Contributions
14


 
 
4.05After-Tax Contributions
15


 
 
4.06Rollover Contributions
15


 
 
4.07Form and Timing of Contributions
15


 
 
4.08Nondeductible Contributions and Contributions Made by Mistake of Fact
16


 
 
4.09Forfeitures
16


 
 
4.10Investment Funds
16


 
 
4.11Investment of Contributions
17


 
 
 
 
 
 
Article 5 MAXIMUM BENEFITS
17


 
 
5.01Limitation on Annual Additions
17


 
 
5.02Increase in Limitations on Annual Additions
19


 
 
 
 
 
 
Article 6 ACCOUNTS AND ALLOCATIONS
19


 
 
6.01Participant Accounts
19


 
 
6.02Value of Account as of Valuation Date
19


 
 
6.03Allocation of Adjustments
19


 
 
 
 
 
 
Article 7 SPECIAL DISCRIMINATION RULES
20


 
 
7.01Average Actual Deferral Percentage Limitation
20


 
 
7.02Average Actual Contribution Percentage Limitation
23


 
 
 
 
 
 
Article 8 VESTING
27


 
 
8.01Vested Percentage of Accounts
27


 
 
8.02Amount Subject to Distribution Upon Termination of Employment
28


 
 
8.03Forfeitures
28


 
 
 
 
 
 
Article 9 IN-SERVICE WITHDRAWALS
30


 
 
9.01Hardship Withdrawals
30


 
 
9.02Suspension of Contributions Due to Hardship Withdrawal
31


 
 
 
 
 
 
Article 10 PAYMENTS TO PARTICIPANTS AND THEIR BENEFICIARIES
32


 
 
10.01Definitions
32


 
 
10.02Commencement of Distribution
32


 
 
10.03Forms of Payments
33


 
 
10.04Prior Employer Accounts
33


 
 
10.05Payments When a Loan is Outstanding
33


 


i



--------------------------------------------------------------------------------




 
10.06Minimum Distribution Requirements
34


 
 
10.07Qualified Domestic Relations Orders
38


 
 
10.08Payment to Minors and Incapacitated Persons
38


 
 
10.09Notices to Participants
38


 
 
10.10Eligible Rollover Distributions
39


 
 
10.11Age 59½ Withdrawals
40


 
 
 
 
 
 
Article 11 LOANS
40


 
 
11.01Availability of Loans
40


 
 
11.02Amount of Loans
40


 
 
11.03Conditions of the Loan
40


 
 
11.04Loan Policy
41


 
 
 
 
 
 
Article 12 LEVERAGED EMPLOYEE STOCK OWNERSHIP PLAN PROVISIONS
41


 
 
12.01Effect of Article
41


 
 
12.02Definitions
41


 
 
12.03Purpose and Nature of the Leveraged ESOP
42


 
 
12.04Requirements as to Exempt Loans
43


 
 
12.05Use of Exempt Loan Proceeds
44


 
 
12.06Allocations and Accounting
45


 
 
12.07Use of Cash Dividends on Common Stock
46


 
 
12.08Common Stock Cash Dividends
46


 
 
12.09Diversification Election
47


 
 
12.10Voting and Tendering of Company Stock
48


 
 
 
 
 
 
Article 13 TOP‑HEAVY PROVISIONS
48


 
 
13.01Top‑Heavy
48


 
 
13.02Modification of Top-Heavy Rules
50


 
 
 
 
 
 
Article 14 PLAN ADMINISTRATION
51


 
 
14.01Committee
51


 
 
14.02Powers of the Committee
51


 
 
14.03Indemnification of Members of the Committee
52


 
 
14.04Liabilities for which Members of the Committee are Indemnified
52


 
 
14.05Company’s Right to Settle Claims
52


 
 
14.06Fiduciary Liability Insurance
52


 
 
14.07Designation of Members of the Committee as Named Fiduciaries
52


 
 
14.08Procedures for Allocating or Delegating Fiduciary Responsibilities
52


 
 
14.09Filing of Claim
53


 
 
14.10Time for Initial Decision
53


 
 
14.11Notice of Denial
53


 
 
14.12Manner of Reconsideration
53


 
 
14.13Time for Reconsideration
53


 
 
14.14Notice of Adverse Decision on Reconsideration
53


 
 
14.15Expenses of the Committee
54


 
 
14.16Conduct of Committee Business
54


 
 
14.17Agent for Service of Process
54


 
 
 
 
 
 
Article 15 AMENDMENT AND TERMINATION
54


 
 
15.01Right to Amend
54


 
 
15.02Termination and Discontinuance of Contributions
54


 


ii



--------------------------------------------------------------------------------




 
15.03Supplements
55


 
 
15.04Merger of the Plan
55


 
 
15.05    Transfers to Nonqualified Foreign Trusts
55


 
 
 
 
 
 
Article 16 PARTICIPATING EMPLOYERS
56


 
 
16.01Participation by Participating Employers
56


 
 
16.02    Withdrawal of Participating Employers
56


 
 
16.03Requirements of Participating Employers
56


 
 
16.04Transfers Between Participating Employers
56


 
 
16.05Participating Employer Contributions
57


 
 
 
 
 
 
Article 17 MISCELLANEOUS
57


 
 
17.01Laws of Florida to Apply
57


 
 
17.02Protected Benefits
57


 
 
17.03Credit for Qualified Military Service; Treatment of Differential Wage
Payments
57


 
 
17.04Exclusive Benefit Rule
57


 
 
17.05No Rights under the Plan except as Set Forth Herein
57


 
 
17.06Undefined Terms
58


 
 
17.07Number and Gender
58


 
 
 
 
 
 
APPENDIX APARTICIPATING EMPLOYERS IN THE HEICO SAVINGS AND INVESTMENT PLAN
59


 
 
 
 
 
 
APPENDIX BPRIOR EMPLOYER ACCOUNTS
60


 




iii



--------------------------------------------------------------------------------




HEICO SAVINGS AND INVESTMENT PLAN




ARTICLE 1
INTRODUCTION
HEICO Corporation (“HEICO”) adopted the HEICO Savings and Investment Plan (the
“Plan”) effective January 1, 1985 for the benefit of employees of HEICO and
participating affiliated companies. The Plan was last restated in its entirety
effective January 1, 2007, and is hereby further amended and restated effective
as of January 1, 2012 (except for those sections of the Plan that have an
alternate effective date).
The Plan is intended to be an employee stock ownership plan within the meaning
of Code Section 4975(e)(7) which is designed to invest primarily in Common Stock
and a stock bonus plan within the meaning of Treasury Regulation Section
1.401‑1(b)(1)(iii) that is qualified under Code Section 401(a). The purposes of
the Plan are (i) to encourage Employee savings by establishing a formal plan
under which Employee contributions are supplemented by Employer contributions to
create a flexible and competitive total compensation program for Employees, and
(ii) to allow Employees the option to defer a portion of their compensation on a
pre‑tax basis.


ARTICLE 2
DEFINITIONS
The following terms when used herein shall have the designated meaning unless a
different meaning is plainly required by the context in which the term is used:
2.01    ‍‍“Accounts” shall mean the Account established and maintained by the
Committee, the Administrator or Trustee for each Participant or his Beneficiary
to which shall be allocated each Participant’s interest in the Trust, and all
dividends, income, gains and losses attributable thereto. Each Account may be
divided into sub-accounts determined by the Committee as described in Section
6.01.
2.02    ‍‍“Actual Deferral Percentage” shall mean the ratio, expressed as a
percentage, of Elective Deferral Contributions on behalf of a Participant for
the Plan Year to the Participant’s Compensation for the Plan Year. The Actual
Deferral Percentage of each Participant shall be rounded to the nearest 100th of
1% of such Participant’s Compensation. The Actual Deferral Percentage of a
Participant who makes no Elective Deferral Contributions during a Plan Year is
zero.
2.03    ‍‍“Adjustment” shall mean, for a Valuation Date, the aggregate earnings,
realized or unrealized appreciation, losses, expenses, and realized or
unrealized depreciation of the Investment Fund since the immediately preceding
Valuation Date.
2.04    ‍‍“Administrator” shall mean the Committee or such other persons or
entities designated by the Committee pursuant to Section 14.02 to administer the
Plan on behalf of the Committee.




--------------------------------------------------------------------------------




2.05    ‍‍“Affiliate” shall mean the Company and any corporation which is a
member of a controlled group of corporations (as defined in Code Section 414(b))
which includes the Company; any trade or business (whether or not incorporated)
which is under common control (as defined in Code Section 414(c)) with the
Company; any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Company; and any other entity required to be aggregated with the Company
pursuant to regulations under Code Section 414(o).
2.06    ‍‍“Authorized Leave of Absence” shall mean that period during which the
Participant is absent without Compensation and for which the Committee, in its
sole discretion, has determined him to be on a “Leave of Absence” instead of
having terminated his Employment. However, such discretion of the Committee
shall be exercised in a nondiscriminatory manner. In all events, a Leave of
Absence by reason of service in the armed forces of the United States shall end
no later than the time at which a Participant’s re-employment rights as a member
of the armed forces cease to be protected by law; and a Leave of Absence for any
other reason shall end after six (6) months, except that if the Participant
resumes employment with the Employer prior thereto, the Leave of Absence shall
end on such date of resumption of employment. The date that the Leave of Absence
ends shall be deemed the Termination Date if the Participant does not resume
employment with the Employer. In determining a Year of Service for Accrual of
Benefits, all such Leaves of Absence shall be considered periods when the
Employee is a Participant.
2.07    ‍‍“Average Actual Deferral Percentage” shall mean the average, expressed
as a percentage, of the Actual Deferral Percentages of the Participants. The
Average Actual Deferral Percentage of the Participants shall be rounded to the
nearest 100th of 1%. If two or more plans maintained by the Employer or its
Affiliates are treated as one plan for purposes of the nondiscrimination
requirements of Code Section 401(a)(4) or the coverage requirements of Code
Section 410(b) (other than for purposes of the average benefits test), all
Elective Deferral Contributions that are made pursuant to those plans shall be
treated as having been made pursuant to one plan.
2.08    “Actual Contribution Percentage” shall mean the ratio, expressed as a
percentage, of the sum of the after-tax contributions and Employer Contributions
under the Plan on behalf of a Participant for the Plan Year to the Participant’s
Compensation for the Plan Year. The Actual Contribution Percentage of each
Participant shall be rounded to the nearest 100th of such Participant’s
Compensation.
2.09    “Average Actual Contribution Percentage” shall mean the average,
expressed as percentage, of the Contribution Percentages of the Participants.
The Average Actual Contribution Percentage of the Participants shall be rounded
to the nearest 100th of 1%. If two or more plans maintained by the Employer or
its Affiliates are treated as one plan for purposes of the nondiscrimination
requirements of Code Section 401(a)(4) or the coverage requirements of Code
Section 410(b) (other than for purposes of the average benefits test), all
Employer Matching Contributions that are made pursuant to those plans shall be
treated as having been made pursuant to one plan.
2.10    ‍‍“Beneficiary” shall mean any person, including a contingent
beneficiary or beneficiaries, designated by a Participant to receive benefits
payable in the event of the death of a Participant; except that the Beneficiary
of a Participant who is married shall be the Participant’s spouse, unless such
spouse consents in writing to the Participant’s designation of a Beneficiary
other




--------------------------------------------------------------------------------




than such spouse. Such written consent must be on a form acceptable to the
Committee, delivered to the Committee, signed by the consenting spouse and
notarized. Such consent shall not be required if it is established to the
satisfaction of the Committee that there is no spouse or the spouse cannot be
located. If no Beneficiary is designated or a designation is revoked, or if a
designated Beneficiary shall not survive to receive payments due hereunder, all
or a part of the Participant’s Accounts which have not been distributed shall be
payable to the surviving spouse of the Participant or, if there is not such
surviving spouse, to the Participant’s estate. The foregoing provisions shall
not preclude the designation of the Beneficiary’s estate or other conditional
Beneficiaries in the event the first designated Beneficiary does not survive to
receive full payment. A Participant may change his Beneficiary at any time by
similar written designation. Any designation of a Beneficiary shall take effect
upon receipt of written notice to the Committee.
2.11    ‍‍“Board” shall mean the Board of Directors of HEICO Corporation.
2.12    ‍‍“Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time. A reference to a specific provision of the Code shall
include such provision and any applicable Treasury Regulation pertaining
thereto.
2.13    ‍‍“Committee” shall mean the Committee appointed by the Board of
Directors under Article 14 to administer the Plan.
2.14    ‍‍“Common Stock” shall mean the common stock of HEICO Corporation that
also meet the requirements to be Qualifying Employer Securities. Both HEICO
Corporation Common Stock and HEICO Corporation Class A Common Stock shall be
considered Common Stock.
2.15    ‍‍“Company” shall mean HEICO Corporation or any successor to the HEICO
Corporation by merger, consolidation, or purchase of substantially all of its
assets.
2.16    ‍‍“Compensation” shall mean the total base salary or wages, including
overtime pay, paid by an Employer to an Employee during the Plan Year under
consideration, excluding commissions, bonuses, incentive compensation, any
amount paid in lieu of vacation days and all other items of extraordinary
compensation reportable as taxable wages. Compensation also includes any
elective deferrals under a cash-or-deferred arrangement or cafeteria plan that
are not includible in gross income by reason of Code Section 125 or 402(e)(3),
but does not include any other amounts contributed pursuant to, or received
under, this Plan or any other defined contribution plan.
Notwithstanding the above, Compensation shall include any amount which is
contributed by an Employer pursuant to a salary reduction agreement and which is
not includible in the gross income of the Employee under Code Sections 125,
132(f), 402(e), 402(h) or 403(b). Compensation shall also include Differential
Wage Payments, but only to the extent such payments do not exceed the amounts
the individual would have received from the Employer if the individual had
continued to perform services for the Employer.
Notwithstanding the above, the annual Compensation of each participant taken
into account in determining allocations for any Plan Year beginning after
December 31, 2011, shall not exceed $250,000, as adjusted for cost-of-living
increases in accordance with Code Section 401(a)(17)(B). Annual Compensation
means Compensation during the plan year or such other consecutive 12-month
period over which compensation is otherwise determined under the plan (the
determination




--------------------------------------------------------------------------------




period). The cost-of-living adjustment in effect for a calendar year applies to
annual compensation for the determination period that begins with or within such
calendar year.
Notwithstanding the above, Compensation for purposes of Section 2.02, Section
2.07, Article 4 and Article 7 for the Plan Year in which an Employee first
becomes a Participant shall be determined based on the Employee’s Compensation
for the portion of the Plan Year in which the Employee is eligible to
participate in the Plan. Notwithstanding the preceding sentence, Compensation
for purposes of Section 5.01 and Section 5.02 (Limitations on Annual Additions)
shall be based on the amount actually paid or made available to the Participant
during the Plan Year.
2.17    ‍‍“Differential Wage Payments” shall mean any payment (as defined in
Code Section 3401(h)) which is paid after December 31, 2008 and which (a) is
made by the Employer to an individual with respect to any period during which
the individual is performing service in the uniformed services (as defined in
Chapter 43, Title 38, United States Code) while on active duty for a period of
more than 30 days, and (b) represents all or a portion of the wages the
individual would have received from the Employer if the individual were
performing service for the Employer.
2.18    ‍‍“Early Retirement Date” shall mean the later of (a) an Employee’s 55th
birthday or (b) the date on which he completes 10 Years of Service.
2.19    ‍‍“Elective Deferral Contributions” shall mean Employer contributions
made to the Plan at the election of the Participant, in lieu of cash
compensation, and shall include contributions made pursuant to a salary
reduction agreement or other deferral mechanism. Elective Deferral Contributions
shall be made in either percentage or dollar increments. Elective Deferral
Contributions shall not include any amount properly distributed as excess annual
additions.
2.20    ‍‍“Elective Deferral Contributions Account” shall mean the portion of a
Participant’s Account attributable to Elective Deferral Contributions, and the
total of the Adjustments that have been credited to or deducted from a
Participant’s Account with respect to Elective Deferral Contributions.
2.21    ‍‍“Eligible Employee” shall mean, except for those Employees identified
in the following sentence, all Employees employed by an Employer. The following
Employees shall not be considered Eligible Employees:
(a)
Any Employee included in a collective bargaining unit for which a labor
organization is recognized as collective bargaining agent unless such Employee
has been designated by the Committee as an “Eligible Employee” for the purposes
of this Plan;

(b)
Any Employee who is employed by an Affiliate that is not an Participating
Employer;

(c)
Any Employee who is a nonresident alien and who does not receive earned income
from the Employer that constitutes income from sources within the United States;
or

(d)
Employees who are, according to the Employer’s records, characterized as
temporary, seasonal or occasional employees; provided, however, any





--------------------------------------------------------------------------------




temporary, seasonal or occasional employee of an Employer who completes one Year
of Service shall be an Eligible Employee.
2.22    ‍‍“Employee” shall mean any person employed by an Employer, including a
leased employee within the meaning of Code Section 414(n) and an individual who
is treated as an employee pursuant to regulations issued under Code Section
414(o). An “Employee” also includes any person who would be an Employee but who
is on an Authorized Leave of Absence or who is receiving Differential Wage
Payments from an Employer.
2.23    ‍‍“Employer” shall mean the Company and any Affiliate that has been
approved by the Board to participate in the Plan and which shall have taken all
action deemed necessary by the Board to participate. All references in the Plan
to the term “Participating Employer” shall mean the Employer and vice versa. All
Employers, groups of employees designated as participating in the Plan by such
Employers (if not all employees), and the effective date of a company’s
designation as an Employer shall be specified in Appendix A.
2.24    ‍‍“Employer Contributions” shall mean Employer Matching Contributions
and Equity Builder Contributions. All references in the Plan to “Employer
Account(s)” shall mean the Account(s) to which Employer Contributions are
allocated thereto.
2.25    ‍‍“Employer Matching Contributions” shall have the meaning as defined in
Section 4.04(a).
2.26    ‍‍“Employer Matching Contributions Account” shall mean the portion of a
Participant’s Account attributable to Employer Matching Contributions, and the
total of the Adjustments that have been credited to or deducted from a
Participant’s Account with respect to Employer Matching Contributions.
2.27    ‍‍“Employment” shall mean the active service of an Employee with the
Employer or an Affiliate.
2.28    ‍‍“Entry Date” shall mean each day of the Plan Year.
2.29    ‍‍“ERISA” shall mean Public Law 93‑406, the Employee Retirement Income
Security Act of 1974, as it may be amended from time to time.
2.30    ‍‍“Equity Builder Contributions” shall mean contributions that are made
by an Employer on behalf of a Participant that is designated as an Equity
Builder Contribution, pursuant to Section 4.04(b), and is not taken into account
under the tests described in Article 7.
2.31    ‍‍“Equity Builder Contributions Account” shall mean the portion of a
Participant’s Account attributable to Equity Builder Contributions, and the
total of the Adjustments that have been credited to or deducted from a
Participant’s Account with respect to such Equity Builder Contributions.
2.32    ‍‍“Excess Aggregate Contributions” shall mean the amounts described in
Section 7.02(e).
2.33    ‍‍“Excess Contributions” shall mean the amounts described in Section
7.01(e).




--------------------------------------------------------------------------------




2.34    ‍‍“Excess Deferral Amounts” shall mean the amounts described in Section
4.01(d).
2.35    ‍‍“Highly Compensated Employee” shall mean:
(a)
Any Employee who (1) was a five (5) percent owner at any time during the Plan
Year or the preceding Plan Year, or (2) for the preceding Plan Year received
compensation in excess of $110,000 beginning after December 31, 2010, (adjusted
at the same time and in the same manner as under Code Section 415(d)).

(b)
A former Employer if the former Employee separated from service from an Employer
and all Affiliates (or is deemed to have separated from service from the
Employer and all Affiliates) prior to the determination year, performed no
services for an Employer during the determination year, and was a highly
compensated active employee during the separation year or any determination year
ending on or after the date the Employee attains age 55.

(c)
The determination of who is a Highly Compensated Employee hereunder, including
the determination as to the number and identity of employees in the top paid
group, and the compensation considered shall be made in accordance with the
provisions of Code Section 414(q) and the regulations issued thereunder.

(d)
For purposes of this Section 2.35, the following terms shall have the following
meanings:

(1)
Compensation shall mean all compensation within the meaning of Code Section
414(s), including elective amounts that are not includible in the gross income
of the Employee under Code Section 125, 132(f)(4), 402(e)(3), 402(h), or 403(b).

(2)
5 Percent Owner shall mean any Employee who owns or is deemed to own (within the
meaning of Code Section 318), more than five percent (5%) of the value of
outstanding stock of the Employer or stock possessing more than five percent
(5%) of the total combined voting power of the Employer.

2.36    ‍‍“Hour of Service” shall mean:
(a)
Each hour for which an Employee is paid, or entitled to payment, for performance
of duties for performance of duties for an Employer or Employers.

(b)
Each hour for which an Employee is paid, or entitled to payment, by an Employer
or Employers, on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship is terminated)
due to vacation, holiday, illness, incapacity, layoff, jury duty, military duty,
or leave of absence; provided that in no event, shall an





--------------------------------------------------------------------------------




Employee receive credit for more than 501 Hours of Service for any single
continuous period of non-working time.
(c)
Each hour for which an Employee is absent from work by reason of (1) the
pregnancy of the Employee, (2) the birth of a child of the Employee, (3) the
placement of a child with the Employee in connection with the adoption of the
child by the Employee, or (4) the caring for a child referred to in Sections (1)
through (3) immediately following birth or placement. Hours credited under this
Section shall be credited at the rate of eight (8) hours per day, but shall not,
in the aggregate, exceed the number of hours required to prevent the Employee
from incurring a One-Year Break in Service (a maximum of 501 hours) during the
first computation period in which a One-Year Break in Service would otherwise
occur; provided, however, that this rule shall apply only during the Plan Year
in which the absence from work begins and the immediately following Plan Year.

(d)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer or Employers. These hours shall be credited
to the Employee for the computation period or period to which the award or
agreement pertains, rather than the computation period in which the award,
agreement, or payment is made.

(e)
In lieu of the foregoing, an Employee who is not compensated on an hourly basis
(such as salary and commission employees) shall be credited with 40 Hours of
Service for each week (or 8 Hours of Service for each day) in which such
Employee would be credited with Hours of Service in hourly pay. However, this
method of computing Hours of Service may not be used for any Employee whose
Hours of Service is required to be counted and recorded by an federal law, such
as the Fair Labor Standards act. Any such method must yield an equivalency of at
least 1,000 hours per computation.

(f)
The following rules shall apply in determining whether an Employee completes an
“Hour of Service:

(1)
The same hours shall not be credited under Sections (a) or (b) above, as the
case may be, and Sections (c) above.

(2)
The rules relating to determining hours of service for reasons other than the
performance of duties and for crediting hours of service to particular periods
of employment shall be those rules stated in Department of Labor regulations
Title 29, Chapter XXV, subchapter C, part 2530, Sections 200b-2(b) and
200(b)-2(c), respectively.

2.37    ‍‍“Investment Fund” shall mean the separate funds under the Trust Fund
that are distinguished by their investment objectives.
2.38    ‍‍“Investment Manager” shall mean the term “Investment Manager” as
defined in Section 3(38) of ERISA.




--------------------------------------------------------------------------------




2.39    ‍‍“Non‑Highly Compensated Employee” shall mean an Employee of the
Employer who is not a Highly Compensated Employee.
2.40    ‍‍“Normal Retirement Age” shall mean the date a Participant attains age
sixty-five (65).
2.41    ‍‍“One Year Break in Service” shall mean, with respect to any Employee
or Participant, any Computation Period during which he is not credited with 500
Hours of Service.
2.42    ‍‍“Participant” shall mean an Employee who becomes eligible to
participate in the Plan as provided in Article 3. Notwithstanding the foregoing,
for purposes of Article 7, a Participant shall mean any Eligible Employee who
(a) is eligible to receive an allocation of an Employer Matching Contribution,
even if no Employer Matching Contribution is allocated due to the Eligible
Employee’s failure to make a required Elective Deferral Contribution, (b) is
eligible to make an Elective Deferral Contribution, including an Eligible
Employee whose right to make Elective Deferral Contributions has been suspended
because of an election not to participate or a hardship distribution, and (c) is
unable to receive an Employer Matching Contribution or make an Elective Deferral
Contribution because his Compensation is less than a stated amount.
2.43    ‍‍“Plan” shall mean the HEICO Savings and Investment Plan.
2.44    ‍‍“Plan Year” shall mean the calendar year. In addition, Plan Year shall
also be the “limitation year” for purposes of Code Section 415.
2.45    ‍‍“Qualified” as used in “qualified plan” or “qualified trust” shall
mean a plan and trust which are entitled to the tax benefits provided
respectively by Code Sections 401 and 501 and by related provisions of the Code.
2.46    ‍‍“Qualifying Employer Securities” shall mean common stock issued by the
Employer (or by a corporation which is a member of the same controlled group)
which is readily tradable on an established securities market in accordance with
Code Section 409(l) or otherwise qualifies under Code Section 409(l).
Noncallable preferred stock shall be treated as Qualifying Employer Securities
if such stock is convertible at any time into stock which meets the requirements
of the previous sentence and if such conversion is at a conversion price which
(as of the date of the acquisition by the tax credit employee stock ownership
plan) is reasonable in accordance with Code Section 409(l)(3). A security is
“readily tradable on an established securities market” if the security is traded
on a national securities exchange that is registered under section 6 of the
Securities Exchange Act of 1934 (15 U.S.C. 78f); or the security is traded on a
foreign national securities exchange that is officially recognized, sanctioned,
or supervised by a governmental authority and the security is deemed by the SEC
as having a “ready market” under SEC Rule 15c3-1 (17 CFR 240.15c3-1).
2.47    ‍‍“Rollover Contributions” shall mean any distribution as provided for
in Code Section 402(c)(4), or any other provision of the Code which may permit
rollovers to the Plan from time to time, from an eligible retirement plan as
that term is defined in Code Section 402(c)(8).
2.48    ‍‍“Rollover Contributions Account” shall mean the portion of a
Participant’s Account attributable to Rollover Contributions, and the total of
the Adjustments which have been credited to or deducted from a Participant’s
Account with respect to Rollover Contributions.




--------------------------------------------------------------------------------




2.49    ‍‍“Termination of Employment” or “Termination Date” shall mean the date
on which the earliest of the following events occurs: (a) a Participant’s
retirement, (b) a Participant’s termination of employment as a result of Total
and Permanent Disability, (c) a Participant’s death, or (d) a Participant’s
termination of employment for any other reason. Transfer of employment among
Affiliates will not be considered a termination of employment with any Employer.
2.50    ‍‍“Total and Permanent Disability” or “Disability” shall mean a physical
or mental condition of a Participant resulting from bodily injury, disease, or
mental disorder which renders such Participant incapable of continuing any
gainful occupation and which constitutes total disability under the federal
Social Security Acts.
2.51    ‍‍“Trust Agreement” shall mean the agreement and any amendments thereto
entered into between the Company and the Trustee to establish the Trust Fund and
specify the duties of the Trustee and the Company.
2.52    ‍‍“Trust Fund” or “Trust” shall mean the cash and other properties held
and administered by the Trustee pursuant to the Trust Agreement to carry out the
provisions of the Plan.
2.53    ‍‍“Trustee” shall mean the designated trustee acting at any time under
the Trust Agreement.
2.54    ‍‍“Valuation Date” shall mean the last day of each calendar quarter and
any other date as of which the value of Plan assets is determined.
2.55    ‍‍“Year of Service” shall mean any Computation Period during which an
Employee is credited with at least 1,000 Hours of Service.
(a)
For purposes of applying the vesting rules, a Year of Service shall mean any
Computation Period a Participant is credited with 1,000 Hours of Service with an
Employer or Affiliate. An Employee will receive credit for a Year of Service as
of the end of the Computation Period if the Employee completes the required
Hours of Service during such period, even if the Employee is not employed for
the entire period.

(b)
For all periods on or after January 1, 2004, the “Computation Period” shall mean
the Plan Year.

(c)
In the case of a Participant who has five (5) consecutive One Year Breaks in
Service, all Years of Service after such period of break will be disregarded for
the purpose of vesting in the portion of the Participant’s Employer Accounts
that was credited before such period of break.

(d)
If a Participant has five (5) consecutive One Year Breaks in Service and had no
vested interest in his Employer Accounts prior to the period of break, all Years
of Service credited before the period of break shall be permanently disregarded
for all purposes under the Plan.







--------------------------------------------------------------------------------




ARTICLE 3
ELIGIBILITY AND PARTICIPATION
3.01    Participation in the Plan.
(a)
An Eligible Employee shall become a Participant in (and thereupon be permitted
to make Elective Deferral Contributions) the Plan on the Entry Date coincident
with the later of (1) the date the Employee is credited with One Hour of
Service, or (2) the date the Employee becomes an Eligible Employee, if he was
not an Eligible Employee.

(b)
Prior to becoming a Participant, each Eligible Employee shall be provided an
opportunity to designate the percentage of his Compensation to be contributed to
the Plan under Section 4.01. Any such designation shall become effective as of
the date such Employee becomes a Participant in accordance with Section 3.01(a)
above, provided the designation is made in the manner authorized by the
Committee.

(c)
A Participant who has a Termination Date or who ceases to be an Eligible
Employee but does not have a Termination Date, then such Participant shall
continue to be known as a “Participant”, but shall not be eligible to make
Elective Deferral Contributions and shall not be eligible to receive Employer
Contributions.

(d)
If an Employee’s termination of Employment occurs after becoming a Participant
and having a vested balance in his Account, such Employee shall become a
Participant again on his date of rehire.

3.02    Rollover Contributions. Employees may not make Rollover Contributions to
the Plan prior to becoming a Participant.
3.03    Acquisitions. If a group of persons becomes employed by an Employer (or
any of its subsidiaries or divisions) as a result of an acquisition of another
employer, the Committee shall determine the applicable Entry Date or special
entry date for such acquired employees, and any other terms and conditions which
apply to participation in this Plan. Except to the extent required by law or
provided for by the Committee, employees of an acquired business shall be
treated as having first accrued an Hour of Service as of the date of the
Employer’s acquisition of such business.
ARTICLE 4
CONTRIBUTIONS
4.01    Elective Deferral Contributions.
(a)
An arrangement under which Participants may make elective deferrals, such as
Elective Deferral Contributions under this Plan is referred to as a cash or
deferred arrangement (“CODA”). Under such an arrangement, elective deferrals
cannot relate to Compensation that is currently available prior to the adoption
or effective date of the CODA. In addition, except for occasional, bona fide
administrative considerations, contributions made





--------------------------------------------------------------------------------




pursuant to such an election cannot precede the earlier of (1) the performance
of services relating to the contribution, and (2) when the Compensation that is
subject to the election would be currently available to the Participant in the
absence of an election to defer prior to the adoption or effective date of the
CODA. Participants may not make Elective Deferral Contributions with respect to
amounts that are not Code Section 415(c)(3) Compensation. Code Section 415(c)(3)
Compensation shall have the same meaning as set forth in Code Section 415(c)(3)
and Treasury Regulation Section 1.415(c)-2(d)(2). It should be noted, for this
purpose, Code Section 415(c)(3) Compensation is not limited to the annual
compensation limit of Code Section 401(a)(17).
(b)
Each Employer shall contribute to the Trust, on behalf of each Participant,
Elective Deferral Contributions as specified in a salary reduction agreement
between the Participant and such Employer; provided, however, that such
contribution for a Participant shall not exceed the limitations set forth in
Code Section 402(g) ($17,000 for Plan Years beginning after December 31, 2011),
or any successor thereto, for each Plan Year (including any other elective
deferrals within the meaning of Code Section 402(g)(3) in the case of all other
plans, contracts, or arrangements of the Employer).

Notwithstanding the foregoing, with respect to each Eligible Employee who is
hired by an Employer on or after January 1, 2006, such Eligible Employee shall
be deemed to make an election to contribute to the Trust, and the Employer shall
so contribute as soon as administratively feasible, an Elective Deferral
Contribution in an amount equal to three percent (3%) of the Eligible Employee’s
Compensation for the Plan Year, unless the Eligible Employee elects a greater or
lesser percentage (including zero) in a salary reduction agreement entered into
between the Eligible Employee and the Employer with respect to such Plan Year.
Each such Eligible Employee shall have an effective opportunity to receive
notice of availability of such election, as well as a salary reduction agreement
form, and the Eligible Employee shall have a reasonable period to make a salary
reduction election change before the date on which the deemed election shall
take place. In the event that the automatic contribution arrangement under this
Plan is an eligible automatic contribution arrangement as defined in Code
Section 414(w)(3), then each Eligible Employee who is automatically enrolled in
this Plan pursuant to this Section 4.01(b) shall be provided with a ninety (90)
day period (commencing from the first day on which his or her participation
begins) to elect out of the Plan and withdraw the contributions made on his or
her behalf and the earnings thereon.
(c)
A Participant may assign to this Plan any Excess Deferral Amounts made during a
taxable year of the Participant by notifying the Committee on or before March
1st (or such later date as established by the Committee) of the subsequent year
of the amount of the Excess Deferrals Amounts to be assigned to the Plan.
Notwithstanding any other provision of the Plan, Excess Deferral Amounts and
income allocable thereto shall be distributed no later





--------------------------------------------------------------------------------




than the April 15th immediately following the end of the applicable Plan Year. A
distribution pursuant to this Section 4.01(c) of Excess Deferral Amounts and
income, gains and losses allocable thereto shall be made without regard to any
consent otherwise required under Section 10.02(c) or any other provision of the
Plan. A distribution pursuant to this Section 4.01(c) of Excess Deferral Amounts
and income, gains and losses allocable thereto shall not be treated as a
distribution for purposes of determining whether a distribution required by
Section 10.06 is satisfied. Any distribution under this Section 4.01(c) of less
than the entire Excess Deferral Amount and income, gains and losses allocable
thereto shall be treated as a pro rata distribution of Excess Deferral Amounts
and income, gains and losses allocable thereto. In no case may an Employee
receive from the Plan as a corrective distribution for a taxable year under this
Section 4.01(c) an amount in excess of the individual’s total Elective Deferral
Contributions under the Plan for the taxable year.
(d)
“Excess Deferral Amount” shall mean those Elective Deferral Contributions that
are includable in a Participant’s gross income under Code Section 402(g) to the
extent such Participant’s Elective Deferral Contributions for a taxable year
exceed the dollar limitation under Code Section 402(g). If an Excess Deferral
Amount is not distributed by the first April 15 following the close of the
Participant’s taxable year, such amount shall be treated as an annual addition
under the Plan.

(e)
The Participant’s notice of an Excess Deferral Amount made pursuant to Section
4.01(c) shall be in writing; shall be submitted to the Committee no later than
March 1 with respect to the preceding calendar year; shall specify the
Participant’s Excess Deferral Amount for the preceding calendar year; and shall
be accompanied by the Participant’s written statement that if such amounts are
not distributed, such Excess Deferral Amount, when added to amounts deferred
under other plans or arrangements described in Code Sections 401(k), 408(k), or
403(b), exceeds the limit imposed on the Participant by Code Section 402(g) for
the calendar year in which the deferral occurred. A Participant is deemed to
notify the Committee of any Excess Deferral Amount that arises by taking into
account only those Elective Deferral Contributions made to this Plan and any
other plans of this Employer or an Affiliate.

(f)
The Excess Deferral Amount shall be adjusted for income or loss. The income or
loss allocable to the Excess Deferral Amount is equal to the allocable income or
loss for the taxable year of the individual as follows:

The income or loss allocable to the Excess Deferral Amount for the taxable year
of the individual is equal to the income or loss for the taxable year of the
individual allocable to the Participant’s Elective Deferral Contributions
multiplied by a fraction, the numerator of which is such Participant’s Excess
Deferral Amount for the taxable year, and the denominator of which is equal to
the sum of the Participant’s Elective Deferral Account as of the beginning




--------------------------------------------------------------------------------




of the taxable year, plus the Participant’s Elective Deferral Contributions for
the taxable year.
(g)
The Excess Deferral Amount, which may be distributed under Section 4.01(c) with
respect to an Employee for a taxable year, shall be reduced by any Excess
Contributions previously distributed with respect to such Employee for the Plan
Year beginning with or within such taxable year. In the event of a reduction
under this Section 4.01(g), the amount of Excess Contributions included in the
gross income of the Employee and reported by the Employer as a distribution of
Excess Contributions shall be reduced by the amount of the reduction under this
Section 4.01(g).

4.02    Elections Regarding Elective Deferral Contributions.
(a)
A Participant may elect to change his Elective Deferral Contribution Amount on a
daily basis by contacting the Administrator and executing any forms (whether
hardcopy or electronic) as may be required by the Administrator from time to
time. Any change a Participant makes shall become effective as soon as
administratively feasible following the receipt of such election by the
Administrator.

(b)
A Participant may suspend further Elective Deferral Contributions to the Plan at
any time by contacting the Administrator and executing any forms (whether
hardcopy or electronic) as may be required by the Administrator from time to
time. Any suspension a Participant requests shall become effective as soon as
administratively feasible following the receipt of such election by the
Administrator.

4.03    Catch-Up Contributions.
(a)
Eligibility. All Employees who are eligible to make Elective Deferral
Contributions under this Plan and who are projected to have attained age 50
before the close of the Plan Year shall be eligible to make Catch-Up
Contributions in accordance with, and subject to the limitations of, Code
Section 414(v).

(b)
Election. In order to have Catch-Up Contributions made on his or her behalf for
a Plan Year, a Participant shall direct that such Catch-Up Contributions be made
pursuant to a procedure prescribed by the Committee whereby such Participant’s
annual Compensation shall be reduced by a specified amount not to exceed the
limitations of Code Section 414(v), and whereby the Employer agrees to
contribute an identical amount on the Participant’s behalf to the Plan on a
pre-tax basis under this Section 4.03.

(c)
Application. Such Catch-Up Contributions shall not be taken into account for
purposes of the limitation set forth in Section 5.02 hereof as well as the
provisions of the Plan implementing the required limitations of Code Sections
402(g) and 415. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Code Sections





--------------------------------------------------------------------------------




401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by reason of
the making of such Catch-Up Contributions.
(d)
Classification; No Matching Contributions. For purposes of this Plan, except as
provided in this Section 4.03, Catch-Up Contributions shall be considered
Elective Deferral Contributions and shall be allocated to a Participant’s
Elective Deferral Account. Notwithstanding the foregoing, Catch-Up Contributions
shall not be considered Elective Deferral Contributions for purposes of
allocating Employer Matching Contributions as provided in Section 4.04(a) of
this Plan.

4.04    Employer Contributions.
(a)
Employer Matching Contributions. Each Employer shall contribute Employer
Matching Contributions, if any, as provided for in this Section 4.04(a). A
Participant’s Employer Matching Contribution is a percentage of his or her
Elective Deferral Contributions made to the Plan and may be limited to a
percentage of the Participant’s Compensation, as determined by the Board of
Directors from time to time at its sole discretion. The Employer Matching
Contribution percentage may vary (1) among Participants employed by different
Employers; or (2) with the Participant’s rate of deferral, but must be uniform
for Participants with equal rates of Elective Deferral Contributions and may not
increase as the rate of Elective Deferral Contribution increases. Effective for
Plan Years beginning on or after January 1, 2009, Employer Matching
Contributions shall be calculated quarterly based on Elective Deferral
Contributions made during that calendar quarter and Compensation paid for each
payroll period for which Elective Deferral Contributions are made (i.e.,
excluding Compensation paid for any payroll period that the Participant does not
contribute any Elective Deferral Contributions to the Plan, and excluding any
Compensation paid prior to the payroll period for which the Participant’s first
Elective Deferral Contribution was ever made to the Plan), and subject to the
requirement set forth in Section 4.04(c)(1) hereof, shall be contributed to the
Plan at the end of each calendar quarter on behalf of any Participant who makes
Elective Deferral Contributions during that calendar quarter.

(b)
Equity Builder Contributions. Each Employer may contribute Equity Builder
Contributions as provided for in this Section 4.04(b). Subject to the
requirement in Section 4.04(c)(2) hereof, a Participant’s share of Equity
Builder Contributions for a Plan Year is determined by multiplying (1) the total
Equity Builder Contributions to be allocated among all Participants’ Accounts by
(2) the Participant’s Compensation for the Plan Year and dividing the result by
(3) the Compensation paid for the Plan Year to all Participants eligible for an
allocation. Only Compensation paid by Employers on account of service while a
Participant is taken into account. A Participant’s share of Equity Builder
Contributions shall be in an amount as fixed by the Board of Directors from time
to time at its sole discretion.





--------------------------------------------------------------------------------




(c)
Eligibility to Receive Employer Matching Contributions and Equity Builder
Contributions. Effective for Plan Years beginning on or after January 1, 2009,
Employer Matching Contributions and Equity Builder Contributions, if any, shall
be allocated to the Employer Accounts of Participants based on the following:

(1)
With respect to each calendar quarter during a Plan Year, Employer Matching
Contributions shall be allocated among and credited to the Employer Matching
Contributions Account of Participants who are employed by an Employer on the
last day of each such calendar quarter.

(2)
Equity Builder Contributions, if any, shall be allocated to the Employer
Accounts of Participants who are credited with 1,000 Hours of Service during the
Plan Year with an Employer and are employed on the last day of such Plan Year.

4.05    After-Tax Contributions. Participants shall not be permitted to make
after-tax contributions to the Plan.
4.06    Rollover Contributions. An Eligible Employee may make a Rollover
Contribution to this Plan, provided, however, that the trust from which the
funds are to be transferred must permit the transfer to be made, and provided,
further, the Committee consents to such transfer and is reasonably satisfied
that such transfer will not jeopardize the tax exempt status of this Plan or
Trust. Rollover Contributions shall be made by delivery to the Administrator for
deposit in the Trust. All Rollover Contributions must be in cash or property
satisfactory to the Administrator, whose decision in this regard shall be final.
The Administrator will not accept rollovers of accumulated deductible employee
contributions from a simplified employee pension plan or after-tax contributions
from another qualified plan or IRA (including Roth IRAs described in Code
Section 408A(b)). Upon approval by the Administrator, the amount transferred
shall be deposited in the Trust and shall be credited to the Participant’s
Rollover Contributions Account. A Rollover Contribution will not be matched by
Employer Contributions, and is not subject to the restrictions provided in
Section 4.01 or the limitations described in Article 5 and Article 7.
4.07    Form and Timing of Contributions.
(a)
Elective Deferral Contributions shall be deducted by the Employer from the
Participant’s Compensation and contributed to the Trust as promptly as possible
after the end of each regular pay period but in no event later than 15 days
after the end of the month in which such Elective Deferral Contributions are
retained by the Employer.

(b)
All Employer Contributions for the purpose of paying or prepaying principal,
interest or fees on Plan Indebtedness related to Financed Stock, as defined in
Article 12, must be made in cash. All other Employer Contributions may be made
in cash, Company Stock or other property, in the contributing Employer’s
discretion. All Employer Contributions, whether in cash, Company Stock, or other
property, are contingent upon acceptance by the





--------------------------------------------------------------------------------




Trustee and a determination by the Administrator that the contributions will not
jeopardize the qualified status of this Plan.
(c)
All Employer Contributions shall be contributed to the Trust on or before the
time required by law for filing the Employer’s federal income tax return
(including extensions) for its taxable year in or with which the Plan Year with
respect to which the contribution is made ends.

4.08    Nondeductible Contributions and Contributions Made by Mistake of Fact.
Any contribution or portion of a contribution to the Plan that (a) is determined
to be nondeductible under Code Section 404 or (b) is made as a result of a
mistake of fact may be reclaimed by the appropriate Employer within one year
after the date of the disallowance of the deduction or the making of the
mistaken contribution.
4.09    Forfeitures.
(a)
At least once per Plan Year, any amounts which became Forfeitures since the last
December 31st shall be made available to (1) reinstate previously forfeited
Account balances of Participants, if any, in accordance with Section 8.03, (2)
pay administrative expenses of the Plan, and/or (3) reduce Employer Matching
Contributions and/or Equity Builder Contributions that Employers would otherwise
make on behalf of their current Participants that Plan Year, or Participants in
the next Plan Year and each succeeding Plan Year.

(b)
The term “Forfeiture” shall mean the amount of a Participant’s nonvested Account
balance which is forfeited as provided for in Article 8, or any excess Employer
Matching Contributions forfeited in accordance with Article 7. The portion of a
Participant’s Accounts that are not distributable to him by reason of the
provisions Article 7 or Article 8 shall be credited to a Forfeiture Account. The
value of the Forfeiture Account shall be the market value as determined on each
Valuation Date.

(c)
Elective Deferral Contributions are to be taken into account in determining a
Participant’s vested benefits under the Plan. Thus, for example, the Plan shall
take Elective Deferral Contributions into account in determining whether a
Participant has a nonforfeitable right to contributions under the Plan for
purposes of forfeitures, and for applying provisions permitting the repayment of
distributions to have forfeited amounts restored, and the provisions of Code
Sections 410(a)(5)(D)(iii) and 411(a)(6)(D)(iii) permitting a plan to disregard
certain service completed prior to breaks-in-service (sometimes referred to as
“the rule of parity”).

4.10    Investment Funds. The Administrator will establish a Company Stock fund
(“Company Stock Fund”) for the investment of Plan assets in Common Stock. The
Committee may direct the Administrator to establish other Investment Funds
within the Trust and to permit Participants to direct the allocation of their
Account balances among these Investment Funds in accordance with rules
prescribed by the Committee. The Committee may alter the available Investment
Funds or the procedures for allocating Account balances among them at any time.




--------------------------------------------------------------------------------




4.11    Investment of Contributions. Contributions made by a Participant
pursuant to Sections 4.01 and 4.06 shall be contributed to the Trust and
invested in the Investment Funds selected by each Participant in accordance with
rules and/or procedures prescribed by the Committee. Such contributions shall
not be invested in Company Stock. If an investment election is not made by the
Participant, funds will be invested in a default investment fund designated by
the Committee. Contributions, other than Elective Deferral Contributions, made
by the Employer on behalf of a Participant shall be invested in the Company
Stock Fund.


ARTICLE 5
MAXIMUM BENEFITS
5.01    Limitation on Annual Additions.
(a)
Notwithstanding any other provisions of the Plan, the sum of the Annual
Additions to a Participant’s Accounts, when combined with Annual Additions to
the Participant’s account under all other qualified plans maintained by the
Employer, for any Plan Year shall not exceed the lesser of $50,000 (for Plan
years ending after December 31, 2011) or 100% of such Participant’s compensation
(as such term is defined in Code Section 415(c)(3)). For purposes of the Code
Section 415(c)(3), payments made by the later of 2½ months after severance from
employment or the end of the limitation year that includes the date of severance
from employment are included in compensation for the limitation year if, absent
a severance from employment, such payments would have been paid to the employee
while the employee continued in employment with the employer and are regular
compensation for services during the employee’s regular working hours,
compensation for services outside the employee’s regular working hours (such as
overtime or shift differential), commissions, bonuses or other similar
compensation. Code Section 415(c)(3) compensation shall also include
Differential Wage Payments, but only to the extent such payments do not exceed
the amounts the individual would have received from the Employer if the
individual had continued to perform services for the Employer.

The term “Annual Additions” to a Participant’s Accounts for any Plan Year means
the sum of:
(1)
such Participant’s allocable share of the Employer Contributions for the Plan
Year;

(2)
such Participant’s Elective Deferral Contributions for the Plan Year;

(3)
forfeitures allocated to such Participant’s account; and

(4)
amounts described in Code Sections 415(l)(1) and 419A(d)(2).





--------------------------------------------------------------------------------




Notwithstanding the foregoing, the term “Annual Additions” shall not include the
following: (i) the direct transfer of a benefit or employee contributions from a
qualified plan to this Plan; (ii) rollover contributions (as described in Code
Section 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16));
(iii) repayments of loans made to a participant from the Plan; (iv) repayments
of amounts described in Code Section 411(a)(7)(B) (in accordance with Code
Section 411(a)(7)(C)) and Code Section 411(a)(3)(D) or repayment of
contributions to a governmental plan (as defined in Code Section 414(d)) as
described in Code Section 415(k)(3), as well as Employer restorations of
benefits that are required pursuant to such repayments; and (v) restorative
payments, which are payments made to restore losses to a Plan resulting from
actions by a fiduciary for which there is reasonable risk of liability for
breach of a fiduciary duty under ERISA or under other applicable federal or
state law, where Participants who are similarly situated are treated similarly
with respect to the payments.
Elective Deferral Contributions and Employer Contributions do not fail to be
Annual Additions merely because such contributions are Excess Deferral Amounts,
Excess Contributions or Excess Aggregate Contributions or merely because such
Excess Deferral Amounts, Excess Contributions and Excess Aggregate Contributions
are corrected through distribution.
The 100% limitation shall not apply to (1) any post-retirement medical benefits
account for a key employee (as defined in section 419A(d)(1)) which is otherwise
treated as an Annual Addition or (2) any amount otherwise treated as an Annual
Addition under Code Section 415(l)(1).
(b)
If it is determined that, but for the limitations contained in Section 5.01(a),
the Annual Additions to a Participant’s Accounts for any Plan Year would be in
excess of the limitations contained herein, then the Sponsoring Employer will
follow the rules of any Employee Plans Compliance Resolution System (EPCRS) or
any superseding guidance that is issued by the Internal Revenue Service,
including, but not limited to, the preamble of the final Section 415
regulations.

(c)
For purposes of this Article, all defined contribution plans (without regard to
whether a plan has been terminated) ever maintained by the Employer (or a
“predecessor employer”) under which the participant receives annual additions
are treated as one defined contribution plan as required to be combined pursuant
to Code Section 415(f) and Regulation Section 1.415(f)-1. Employer shall mean
the employer that adopts this Plan, and all members of a controlled group of
corporations (as defined in Code Section 414(b) as modified by Code Section
415(h)), all commonly controlled trades or businesses (as defined in Code
Section 414(c) as modified by Code Section 415(h), or affiliated service groups
(as defined in Code Section 414(m)) of which the adopting Employer is a part,
and any other entity required to be aggregated with the Employer pursuant to
regulations under Code Section 414(o).





--------------------------------------------------------------------------------




5.02    Increase in Limitations on Annual Additions. Notwithstanding anything
contained in Section 5.01 to the contrary, the $50,000 (for Plan years ending
after December 31, 2011) Annual Addition limitation shall be adjusted for
increases in the cost-of-living as provided under Code Section 415(d)(1)(C) and
Regulation Section 1.415(d)-1.


ARTICLE 6
ACCOUNTS AND ALLOCATIONS
6.01    Participant Accounts.
(a)
A separate Account shall be maintained for each Participant, or Beneficiary, so
long as he has an interest in the Trust Fund.

(b)
The Committee may divide the Account into sub-accounts and divide any
sub-accounts into additional sub-portions as the Committee deems to be necessary
or advisable under the circumstances or to establish other accounts or
sub-accounts as needed.

6.02    Value of Account as of Valuation Date. As of each Valuation Date, each
Participant’s Account shall equal:
(a)
His total Account as determined on the immediately preceding Valuation Date,
plus

(b)
His Elective Deferral Contributions added to his Account since the immediately
preceding Valuation Date, plus

(c)
His Employer Contributions added to his Account since the immediately preceding
Valuation Date, plus

(d)
His Rollover Contributions which were added to his Account since the immediately
preceding Valuation Date, minus

(e)
His Distributions, if any, since the immediately preceding Valuation Date, plus
or minus

(f)
His allocable share of Adjustments.

6.03    Allocation of Adjustments. As of each Valuation Date, amounts in
Participants' Accounts/sub-accounts which have not been segregated from the
general Trust Fund for investment purposes (accounts which have been segregated
include any directed investment accounts) and which have not been distributed
since the prior Valuation Date will have the net income of the Trust Fund that
has been earned since the prior Valuation Date allocated in accordance with such
rules and procedures that are established by the Administrator and that are
applied in a uniform and nondiscriminatory manner based upon the investments of
the Trust Fund and the Participants' Accounts/sub-accounts to which the net
income is allocated. However, Participants' Accounts and/or sub-accounts which
have been segregated from the general Trust Fund for investment purposes will
only have the net income earned thereon allocated thereto. For purposes of this
Section, the




--------------------------------------------------------------------------------




term "net income" means the net of any interest, dividends, unrealized
appreciation and depreciation, capital gains and losses, and investment expenses
of the Trust Fund determined on each Valuation Date.


ARTICLE 7
SPECIAL DISCRIMINATION RULES
7.01    Average Actual Deferral Percentage Limitation.
(a)
The Average Actual Deferral Percentage for all Participants who are Highly
Compensated Employees may not exceed the greater of:

(1)
the Average Actual Deferral Percentage for all Participants who are Non-Highly
Compensated Employees for the current Plan Year multiplied by 1.25; or

(2)
the Average Actual Deferral Percentage for all Participants who are Non-Highly
Compensated Employees for the current Plan Year multiplied by two, but not more
than two percentage points in excess of the Average Actual Deferral Percentage
of Participants who are Non-Highly Compensated Employees.

(b)
Should neither limitation (1) or (2) in Section 7.01(a) be met with respect to a
Plan Year, the Committee, subject to applicable law and regulations, shall cause
Excess Contributions and income allocable thereto to be distributed in
accordance with Section 7.01(e) no later than 2½ months (6 months in the case of
an Excess Contribution made to an eligible automatic contribution arrangement
(as defined in Code Section 414(w)(3)) following the end of any Plan Year to
Participants on whose behalf such Excess Contributions were made for the current
Plan Year.

(c)
Distributions of Excess Contributions must be adjusted for income (gain or loss)
through the end of the Plan Year for which the contribution was made. The
Committee has the discretion to determine and allocate income using any of the
methods set forth below:

(1)
The Committee may use any reasonable method for computing the income allocable
to Excess Contributions, provided that the method does not violate Code Section
401(a)(4), is used consistently for all Participants and for all corrective
distributions under the Plan for the Plan Year, and is used by the Plan for
allocating income to Participant’s Accounts. A Plan will not fail to use a
reasonable method for computing the income allocable to Excess Contributions
merely because the income allocable to Excess Contributions is determined on a
date that is no more than seven (7) days before the distribution.





--------------------------------------------------------------------------------




(2)
The Committee may allocate income to Excess Contributions for the Plan Year by
multiplying the income for the Plan Year allocable to the Elective Deferral
Contributions and other amounts taken into account under the Average Actual
Deferral Percentage test (including contributions made for the Plan Year), by a
fraction, the numerator of which is the Excess Contributions for the Participant
for the Plan Year, and the denominator of which is the sum of the:

(i)
Account balance attributable to Elective Deferral Contributions and other
amounts taken into account under the Average Actual Deferral Percentage test as
of the beginning of the Plan Year, and

(ii)
Any additional amount of such contributions made for the Plan Year.

A distribution of Excess Contributions and income, gains and losses allocable
thereto shall be made without regard to any consent otherwise required under
Section 10.02(c) or any other provision of the Plan. A distribution pursuant to
Section 7.01(b) of Excess Contributions and income, gains and losses allocable
thereto shall not be treated as a distribution for purposes of determining
whether the distribution required by Section 10.06 is satisfied. Any
distribution under Section 7.01(b) of less than the entire Excess Contribution
and income, gains and losses allocable thereto shall be treated as a pro rata
distribution of Excess Contributions and income, gains and losses allocable
thereto. In no event shall Excess Contributions for a Plan Year remain
unallocated or be allocated to a suspense account for allocation to one or more
employees in any future Plan Year.
(d)
The Actual Deferral Percentage for any Participant who is a Highly Compensated
Employee for the Plan Year and who is eligible to have Elective Deferral
Contributions (as defined in Treasury Regulation Section 1.401(k)-6) allocated
to such Participant’s Account under two (2) or more cash or deferred
arrangements described in Code Section 401(k) that are maintained by the same
Employer or an Affiliate, shall be determined as if all such Elective Deferral
Contributions were made under a single arrangement. If a Highly Compensated
Employee participates in two or more cash or deferred arrangements of the
Employer that have different Plan Years, then all Elective Deferral
Contributions made during the Plan Year being tested under all such cash or
deferred arrangements shall be aggregated, without regard to the plan years of
the other plans.

(e)
Elective Deferral Contributions exceeding the limitations of Section 7.01(a)
(“Excess Contributions”) and any income or loss allocable to such Excess
Contribution shall be designated by the Committee as Excess Contributions and
shall be distributed to Highly Compensated Employees whose Accounts were
credited with Excess Contributions in the current Plan Year. To determine the
aggregate amount of Excess Contributions to be distributed,





--------------------------------------------------------------------------------




the Committee shall first determine the aggregate dollar amount of the
distribution as follows:
(1)
Determine the dollar amount by which the Elective Deferral Contributions of the
Highly Compensated Employee(s) with the highest Actual Deferral Percentage must
be reduced to equal the second highest Actual Deferral Percentage(s) under the
Plan; then

(2)
Determine the dollar amount by which the Elective Deferral Contributions for the
two (or more) Highly Compensated Employees with the highest Actual Deferral
Percentage(s) under the Plan must be reduced to equal the third highest Actual
Deferral Percentage(s) under the Plan; then

(3)
Repeat the steps described in (1) and (2) above with respect to the third and
successive highest Actual Deferral Percentage levels under the Plan until the
Average Actual Deferral Percentage does not exceed the amount allowable under
Section 7.01(a); then

(4)
Add the dollar amounts determined in each of steps (1), (2), and (3) above.

The aggregate dollar amount of Excess Contributions determined under steps (1)
through (4) above shall be distributed as follows:
(1)
First, to those Highly Compensated Employee(s) with the highest amount of
Elective Deferral Contributions until each such Participant’s Elective Deferral
Contributions equals the second highest Elective Deferral Contributions under
the Plan;

(2)
Second, to the two (or more) Highly Compensated Employees with the next highest
dollar amount of Elective Deferral Contributions under the Plan, until each such
Participant’s Elective Deferral Contributions equals the third highest amount of
Elective Deferral Contributions under the Plan; and

(3)
Then, the steps described in (1) and (2) above shall be repeated with respect to
the third and successive Highly Compensated Employees with the highest amount of
Elective Deferral Contributions until all Excess Contributions have been
distributed.

(f)
The income, gain or loss allocable to distributed Excess Contributions for the
Plan Year for purposes of Section 4.01(c) is determined by multiplying the
income for the Plan Year allocable to Elective Deferral Contributions by a
fraction. The numerator of the fraction is the Excess Contribution distributed
to the Participant for the Plan Year. The denominator of the fraction is the
total Account Balance of the Participant attributable to Elective Deferral
Contributions as of the end of the Plan Year, reduced by the gain





--------------------------------------------------------------------------------




allocable to such total amount for the Plan Year and increased by the loss
allocable to such total amount for the Plan Year.
(g)
The determination of the amount of aggregate Excess Contributions to be
distributed under Section 4.01(c) with respect to an Employee for a taxable year
shall be reduced by any Excess Contributions previously distributed with respect
to such Participant for the Plan Year beginning with or within such taxable
year.

(h)
To the extent administratively possible, the Committee shall distribute all
Excess Contributions and any income or loss allocable thereto prior to 2½ months
(6 months in the case of an Excess Contribution made to an eligible automatic
contribution arrangement (as defined in Code Section 414(w)(3)) following the
end of the Plan Year in which the Excess Contributions arose. In any event,
however, the Excess Contributions and any income or loss allocable thereto shall
be distributed prior to the end of the Plan Year following the Plan Year in
which the Excess Contributions arose.

(i)
Notwithstanding anything contained herein to the contrary, the Employer may, in
determining whether the Plan satisfies this Section 7.01, exclude from
consideration all Participants (other than Highly Compensated Employees) who
have not attained age 21 and is credited with one Year of Service, as described
in Code Section 410(a)(1)(A).

(j)
Except as otherwise provided in this Section 7.01, the Plan may use the current
year testing method or prior year testing method for the Average Actual Deferral
Percentage test for a Plan Year without regard to whether the current year
testing method or prior year testing method is used for the Average Actual
Contribution Percentage test for that Plan Year. However, if different testing
methods are used, then the Plan cannot use:

(1)
The recharacterization method of Treasury Regulation Section 1.401(k)-2(b)(3) to
correct excess contributions for a Plan Year; or

(2)
The rules of Treasury Regulation Section 1.401(m)-2(a)(6)(ii) to take Elective
Deferral Contributions into account under the Average Actual Contribution
Percentage test (rather than the Average Actual Deferral Percentage test).

7.02    Average Actual Contribution Percentage Limitation.
(a)
The Average Actual Contribution Percentage for Participants who are Highly
Compensated Employees may not exceed the greater of:

(1)
the Average Actual Contribution Percentage for all Participants who are
Non-Highly Compensated Employees for the current Plan Year multiplied by 1.25;
or





--------------------------------------------------------------------------------




(2)
the Average Actual Contribution Percentage for all Participants who are
Non-Highly Compensated Employees for the current Plan Year multiplied by two,
but not more than two percentage points in excess of the Average Actual
Contribution Percentage of Participants who are Non-Highly Compensated
Employees.

(b)
An Employer Matching Contribution with respect to an Elective Deferral
Contribution for a Plan Year is not taken into account under the Average Actual
Contribution Percentage test for a Non-Highly Compensated Employee to the extent
it exceeds the greatest of:

(1)
five percent (5%) of the Non-Highly Compensated Employee’s Code Section 414(s)
compensation for the Plan Year;

(2)
the Non-Highly Compensated Employee’s Elective Deferral Contributions for the
Plan Year; and

(3)
the product of two (2) times the Plan’s “representative matching rate” and the
Non-Highly Compensated Employee’s Elective Deferral Contributions for the Plan
Year.

For purposes of this Section 7.02(b), the Plan’s “representative matching rate”
is the lowest “matching rate” for any eligible Non-Highly Compensated Employee
among a group of Non-Highly Compensated Employees that consists of half of all
eligible Non-Highly Compensated Employees in the Plan for the Plan Year who make
Elective Deferral Contributions for the Plan Year (or, if greater, the lowest
“matching rate” for all eligible Non-Highly Compensated Employees in the Plan
who are employed by the Employer on the last day of the Plan Year and who make
Elective Deferral Contributions for the Plan Year).


For purposes of this Section 7.02(b), the “matching rate” for a Participant
generally is the Employer Matching Contributions made for such Participant
divided by the Participant’s Elective Deferral Contributions for the Plan Year.
If the matching rate is not the same for all levels of Elective Deferral
Contributions for a Participant, then the Participant’s “matching rate” is
determined assuming that a Participant’s Elective Deferral Contributions are
equal to six percent (6%) of Code Section 414(s) compensation.


(c)
Excess Aggregate Contributions and income allocable thereto shall be forfeited,
if otherwise forfeitable under the terms of this Plan, or if not forfeitable,
shall be distributed no later than 2½ months (6 months in the case of an Excess
Aggregate Contribution made to an eligible automatic contribution arrangement
(as defined in Code Section 414(w)(3)) after the first day of each Plan Year as
set forth below. Distributions of Excess Aggregate Contributions must be
adjusted for income (gain or loss) through the end of the Plan Year for which
the contribution was made. For the purpose of this Section, “income” shall be
determined and allocated in accordance with the provisions of Section 7.01(c) of
this Plan, except that





--------------------------------------------------------------------------------




such Section shall be applied by substituting “Excess Contributions” with
“Excess Aggregate Contributions” and by substituting amounts taken into account
under the Average Actual Contribution Percentage test for amounts taken into
account under the Average Actual Deferral Percentage test. A distribution of
Excess Aggregate Contributions and income, gains and losses allocable thereto
shall be made without regard to any consent otherwise required under Section
10.02(c) or any other provision of the Plan. A distribution pursuant to this
Section 7.02(c) of Excess Aggregate Contributions and income, gains and losses
allocable thereto shall not be treated as a distribution for purposes of
determining whether the distribution required by Section 10.06 is satisfied.
(d)
The Average Actual Contribution Percentage for any Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to receive Employer
Matching Contributions allocated to his or her account under two (2) or more
plans described in Code Section 401(a), or arrangements described in Code
Section 401(k) that are maintained by the same Employer, shall be determined as
if the total of such contributions was made under each plan and arrangement. If
a Highly Compensated Employee participates in two (2) or more such plans or
arrangements that have different plan years, then all matching contributions
made during the Plan Year being tested under all such plans and arrangements
shall be aggregated, without regard to the plan years of the other plans. In the
event this Plan satisfies the requirements of Code Section 410(b) only if
aggregated with one or more other plans, or if one or more other plans satisfy
the requirements of Code Section 410(b) only if aggregated with this Plan, then
this Section 7.02 shall be applied by determining the Actual Contribution
Percentage of Participants as if all such plans were a single plan.

(e)
For purposes of this Plan, “Excess Aggregate Contributions” shall mean, with
respect to a Plan Year, the excess of the aggregate amount of the Employer
Contributions actually made on behalf of Highly Compensated Employees for such
Plan Year, over the maximum amount of such contributions permitted under the
limitations of Section 7.02(a). To determine the aggregate amount of Excess
Aggregate Contributions to be distributed, the Committee shall first determine
the aggregate dollar amount of the distribution as follows:

(1)
Determine the dollar amount by which the Excess Aggregate Contributions of the
Highly Compensated Employee(s) with the highest Actual Contribution Percentage
must be reduced to equal the second highest Actual Contribution Percentage (s)
under the Plan; then

(2)
Determine the dollar amount by which the Excess Aggregate Contributions for the
two (or more) Highly Compensated Employees with the highest Actual Contribution
Percentage (s) under the Plan must be reduced to equal the third highest Actual
Contribution Percentage (s) under the Plan; then





--------------------------------------------------------------------------------




(3)
Repeat the steps described in (1) and (2) above with respect to the third and
successive highest Actual Contribution Percentage levels under the Plan until
the Average Actual Contribution Percentage does not exceed the amount allowable
under Section 7.02(a); then

(4)
Add the dollar amounts determined in each of steps (1), (2), and (3) above.

The aggregate dollar amount of Excess Aggregate Contributions determined under
steps (1) through (4) above shall be distributed as follows:
(1)
First, to those Highly Compensated Employee(s) with the highest amount of Excess
Aggregate Contributions until the sum of each such Participant’s Employer
Matching Contributions equals the sum of the second highest Employer Matching
Contributions under the Plan; then

(2)
Second, to the two (or more) Highly Compensated Employees with the next highest
dollar amount of Excess Aggregate Contributions under the Plan, until the sum of
each such Participant’s Employer Matching Contributions equals the sum of the
third highest Employer Matching Contributions under the Plan; and

(3)
Then, the steps described in (1) and (2) above shall be repeated with respect to
the third and successive Highly Compensated Employees with the highest amount of
Excess Aggregate Contributions until all Excess Aggregate Contributions have
been distributed.

(f)
The income, gain or loss allocable to distributed Excess Aggregate Contributions
for the Plan Year is determined by multiplying the income for the Plan Year
allocable to Employer Matching Contributions by a fraction. The numerator of the
fraction is the Excess Aggregate Contributions made on behalf of the Participant
for the Plan Year. The denominator of the fraction is the total Account Balance
of the Participant attributable to Employer Matching Contributions as of the end
of the Plan Year, reduced by the gain allocable to such total amount for the
Plan Year and increased by the loss allocable to such total amount for the Plan
Year.

(g)
The determination and correction of Excess Aggregation Contributions of a Highly
Compensated Employee shall be calculated in accordance with Treasury Regulation
Sections 1.401(m)‑1(e)(4)(iii) and 1.401(m)‑1(f)(13)(iii).

(h)
Excess Aggregate Contributions shall be forfeited if otherwise forfeitable under
the terms of the Plan (or if not forfeitable, distributed) from the Employer
Matching Contributions Account of the Participant in proportion to the Employer
Matching Contributions for the Plan Year.





--------------------------------------------------------------------------------




(i)
Amounts forfeited by Highly Compensated Employees under this Section 7.02 shall
be treated as Annual Additions and applied to reduce subsequent Employer
Contributions to the Plan.

(j)
Notwithstanding the foregoing, no forfeitures arising under this Section 7.02
shall be allocated to the Account of any Highly Compensated Employee.

(k)
Except as otherwise provided in this Section 7.02, the Plan may use the current
year testing method or prior year testing method for the Average Actual
Contribution Percentage test for a Plan Year without regard to whether the
current year testing method or prior year testing method is used for the Average
Actual Deferral Percentage test for that Plan Year. However, if different
testing methods are used, then the Plan cannot use:

(1)
The recharacterization method of Treasury Regulation Section 1.401(k)-2(b)(3) to
correct excess contributions for a Plan Year; or

(2)
The rules of Treasury Regulation Section 1.401(m)-2(a)(6)(ii) to take Elective
Deferral Contributions into account under the Average Actual Contribution
Percentage test (rather than the Average Actual Deferral Percentage test).



ARTICLE 8
VESTING
8.01    Vested Percentage of Accounts. A Participant shall be vested in the
following percentages of his Accounts:
(a)
100% of his Elective Deferral Contributions Account, Rollover Contributions
Account and Prior Employer Accounts, if any, plus

(b)
a percentage of his Employer Accounts, which shall vest in accordance with the
following schedule:





--------------------------------------------------------------------------------




Years of Service
Vested Percentage
less than 2
0%
2 but less than 3
20%
3 but less than 4
40%
4 but less than 5
60%
5 but less than 6
80%
6 or more
100%





(c)
Notwithstanding the above, a Participant’s Account shall become fully (100%)
vested upon (1) his Early Retirement Date or Normal Retirement Date, if he is
then an Employee, (2) his death, if he was an Employee immediately before his
death, or (3) the determination that he is unable to continue his previous
employment on account of Disability. If a Participant dies while performing
qualified military service (as defined in Code Section 414(u)), the survivors of
the Participant are entitled to any additional benefits (other than benefit
accruals relating to the period of qualified military service) provided under
the Plan as if the Participant had resumed and then terminated employment on
account of death, including accelerated vesting.

(d)
A Participant shall become fully vested in all cash dividends received by the
Trust for which an election is offered pursuant to Section 12.08.

8.02    Amount Subject to Distribution Upon Termination of Employment. Upon
Termination of Employment, a Participant may request a distribution of the
vested percentage of his Accounts as described in Section 8.01 hereof. Such
distribution shall be distributed in accordance with Article 10. The portion of
a Participant’s Employer Account that is not vested shall be forfeited in
accordance with Section 8.03.
8.03    Forfeitures.
(a)
When a Participant has a Termination of Employment but does not receive a
distribution of his vested Employer Account prior to incurring five consecutive
One Year Break in Service, the Employer Account shall continue to be credited
with investment gains and losses until distribution of the vested percentage of
the Employer Account commences. Upon incurring five consecutive One Year Breaks
in Service, the Participant’s non-vested Account balance shall be forfeited.

(b)
If a Participant has a Termination of Employment and receives a distribution of
his entire vested Employer Account prior to incurring five consecutive One Year
Breaks in Service, the non-vested portion of the Employer Account, will be
forfeited.





--------------------------------------------------------------------------------




(c)
When a Participant forfeits the non-vested portion of his Employer Account, to
the extent possible, Financed Stock released from the Stock Suspense Account in
accordance with the provisions of Section 12.05(c) and allocated in accordance
with the provisions of Sections 12.06(c) and (d) must be forfeited only after
all other assets. If the Participant has an interest in more than one class of
Financed Stock which have been released from the Stock Suspense Account and
allocated to a Participant’s Employer Account (and any other Account holding
employer securities), to the extent possible, all Qualifying Employer Securities
must be forfeited in the same proportion of each such class of Financed Stock.

(d)
A Participant is eligible to have a previous Forfeiture restored, if (1) he
previously incurred a Forfeiture under this Article, (2) he again becomes an
Employee before he has five (5) consecutive One Year Breaks in Service, and (3)
he repays any distribution that he previously received, in the manner specified
in Section 8.03(f).

(e)
Any repayment in accordance with (d) above must be made no later than the
earlier of (1) the end of the Plan Year in which the individual incurs a five
(5) consecutive One Year Breaks in Service, counting from the Plan Year
beginning immediately after distribution or deemed distribution that resulted in
his Forfeiture or (2) the fifth (5th) anniversary of his reemployment.

(f)
In order to exercise his right of repayment, the Participant must repay to the
Trust, without interest (1) an amount equal to any cash he received as part of
the distribution that resulted in his Forfeiture, plus (2) all Company Stock
that was then distributed to him. Cash or other property may not be restored to
the Trust in lieu of Company Stock, but the shares restored need not be the same
ones that were originally distributed. A Participant who had no vested interest
in his Accounts at the time of his Forfeiture is automatically deemed to have
complied with the terms of this Section as of the date on which he becomes
eligible to make a repayment.

(g)
If a Participant complies with the conditions of the applicable provisions of
this Section 8.03, his Accounts will be credited with both the cash and Company
Stock that he has repaid and the interest in his Accounts that he had previously
forfeited, unadjusted for any income, expenses, gains or losses since the time
of forfeiture. This restoration is to be made, first, out of Forfeitures arising
in the Plan Year of repayment, and, second, out of Employer Contributions and
shares of Company Stock released from the Unallocated Stock Account in the Plan
Year of repayment. The Participant’s Employer is required to make any
contributions necessary to make a complete restoration.







--------------------------------------------------------------------------------




ARTICLE 9
IN-SERVICE WITHDRAWALS
9.01    Hardship Withdrawals. A Participant may apply in writing to the
Administrator for a hardship withdrawal of part or all of his Elective Deferral
Contributions Account (other than earnings credited to his Elective Deferral
Contributions Account on or after January 1, 1989). The Administrator, in its
discretion, and in accordance with the provisions of this Section 9.01, shall
determine whether a withdrawal of part or all of such account is necessary to
alleviate the hardship. For purposes of Section 9.01(a), a distribution is on
account of hardship only if the distribution both is made on account of an
immediate and heavy financial need of the participant as determined in
accordance with Section 9.01(a) below, and is necessary to satisfy such
financial need as determined in accordance with Section 9.01(b) below. The
determination by the Administrator of the existence of an immediate and heavy
financial need and of the amount necessary to meet the need shall be made in a
non‑discriminatory and consistent manner. The determination of hardship by the
Administrator shall be final and binding.
(a)
A distribution will be deemed to be made on account of an immediate and heavy
financial need of the participant only if the distribution is on account of the
financial needs described in this Section 9.01(a), in which case the
Administrator may reasonably rely upon the participant’s representation that the
financial need is on account of:

(1)
Expenses for (or necessary to obtain) medical care that would be deductible
under Code Section 213(d) (determined without regard to whether the expenses
exceed 7.5% of adjusted gross income);

(2)
Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

(3)
Payment of tuition, related educational fees, and room and board expenses, for
up to the next twelve (12) months of post‑secondary education for the
Participant, the Participant’s spouse, children, or dependents (as defined in
Code Section 152, without regard to Code Sections 152(b)(1), (b)(2), and
(d)(1)(B)) and such expenses of the Participant’s primary beneficiary under the
Plan (as defined below);

(4)
Payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;

(5)
Payments for burial or funeral expenses for the Participant’s deceased parent,
spouse, children or dependents (as defined in Code Section 152, and without
regard to Code Section 152(d)(1)(B)) and such expenses of the Participant’s
primary beneficiary under the Plan (as defined below); or

(6)
Expenses for the repair of damage to the Employee’s principal residence that
would qualify for the casualty deduction under Code





--------------------------------------------------------------------------------




Section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income).
A financial need shall not fail to qualify as immediate and heavy merely because
such need was reasonably foreseeable or voluntarily incurred by the Participant.
There shall be no reduction in the maximum amount of Elective Deferral
Contributions that a Participant may make pursuant to Code Section 402(g) solely
because of a hardship distribution made by this Plan or any other plan of the
Employer. A Participant’s “primary beneficiary under the Plan” is an individual
who is named as a beneficiary under the Plan and has an unconditional right to
all or a portion of the Participant’s account balance under the Plan upon the
Participant’s death.
(b)
A distribution will be deemed to be necessary to satisfy an immediate and heavy
financial need of a Participant if all of the following requirements are
satisfied:

(1)
the distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant, including any amounts necessary to satisfy
applicable federal, state and local income taxes, excise taxes and penalty taxes
which may be reasonably anticipated to result from the distribution;

(2)
the Participant has obtained all distributions (including distributions
currently available to the Participant as provided for in Section 12.09), other
than hardship distributions, and all non‑taxable loans currently available under
all plans maintained by the Employer; and

(3)
the Participant does not make a contribution to this Plan or to any other plan
of deferred compensation contrary to the provisions of Section 9.02.

9.02    Suspension of Contributions Due to Hardship Withdrawal. If a Participant
receives a hardship withdrawal, such Participant shall not be permitted to make:
(a)
Elective Deferrals for the six-month period following the date of receipt of the
hardship withdrawal; and

(b)
Contributions to any other qualified or nonqualified plan of deferred
compensation maintained by the Employer including, but not limited to, stock
option plans and stock purchase plans for the six-month period following the
date of receipt of the hardship withdrawal.







--------------------------------------------------------------------------------




ARTICLE 10
PAYMENTS TO PARTICIPANTS AND THEIR BENEFICIARIES
10.01    Definitions.
(a)
“Designated Beneficiary” shall mean the individual who is designated as the
beneficiary under Section 2.10 of the Plan and is the designated beneficiary
under Code Section 401(a)(9) and Treasury Regulation Section 1.401(a)(9)-l,
Q&A-4.

(b)
“Distribution Calendar Year” shall mean a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 10.06(b)(2). The required minimum distribution
for the Participant’s first distribution calendar year will be made on or before
the Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

(c)
“Life Expectancy” shall mean life expectancy as computed by use of the Single
Life Table in Treasury Regulation Section 1.401(a)(9)-9.

(d)
“Participant’s Account Balance” shall mean the account balance as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

10.02    Commencement of Distribution. The Participant’s Account shall be
distributed at the earliest of the following dates:
(a)
Termination of Employment. If a Participant has a Termination Date other than on
account of death, the Participant’s Account shall be distributed as soon as
administratively feasible following the Participant’s Termination Date and
receipt by the Committee of the Participant’s request for a distribution. A
Participant shall be treated as having a Termination of Employment for purposes
of the restrictions on the distribution of Elective Deferrals under Code Section
401(k)(2)(B)(i)(I) during any period the Participant is performing service in
the uniformed services (as described in





--------------------------------------------------------------------------------




Code Section 3401(h)(2)(A)) and such Participant may elect to receive a
distribution of his Elective Deferrals, provided, however, that the Participant
may not make additional Elective Deferral contributions for the 6-month period
beginning on the date of the distribution.
(b)
Death. If a Participant has a Termination Date on account of death, the
Participant’s Account shall be distributed within ninety (90) days after the
Participant’s death unless the particular facts and circumstances require a
longer wait.

(c)
Consent of Participant. A Participant’s consent to a distribution of his Account
shall be subject to the following:

(1)
If the total value of the Participant’s vested Accounts to be distributed is
less than or equal to $1,000, determined any time on or after the Participant’s
Termination Date, the Participant’s vested Account balance shall be distributed
as soon as administratively feasible to the Participant in a lump sum payment.

(2)
If the total value of the Participant’s vested Accounts to be distributed is
greater than $1,000, determined on or after the Participant’s Termination Date,
the Participant’s consent to a distribution shall be required; provided that,
notwithstanding the lack of consent, distribution shall be made no later than
the date established under Section 10.06 for mandatory distributions.

(d)
Retirement After Age 65. Notwithstanding any other provision of the Plan, unless
the Participant otherwise elects, the payment of benefits under this Plan shall
begin not later than the 60th day after the latest of the close of the Plan Year
in which occurs (1) the Participant’s Normal Retirement Age or (2) the
Participant’s Termination Date.

10.03    Forms of Payments. Except as provided for in Section 10.04, a
Participant may elect to receive a distribution in the form of a single lump sum
payment of his entire vested Account. However, with respect to his Accounts
invested in the Company Stock Fund, a Participant may elect a distribution in
the form of cash, or full shares of Common Stock and cash in lieu of fractional
shares.
10.04    Prior Employer Accounts. A Participant’s Prior Employer Account shall
be distributed in the form of a single lump sum payment of the Participant’s
entire vested Prior Employer Account. No distribution shall be made in the form
of an annuity or cash installment.
10.05    Payments When a Loan is Outstanding. Payments to Participants who have
borrowed from their Accounts pursuant to Article 11 will also be governed by
Section 11.03(b).




--------------------------------------------------------------------------------




10.06    Minimum Distribution Requirements.
(a)
General Rules

(1)
Requirements of Treasury Regulations Incorporated. All distributions required
under this Section 10.06 will be determined and made in accordance with the
Treasury Regulations under Code Section 401(a)(9).

(2)
TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of this
Section 10.06, distributions may be made under a designation made before January
1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and the provisions of the Plan that relate to Section
242(b)(2) of TEFRA.

(b)
Time and Manner of Distribution.

(1)
Required Beginning Date. The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
required beginning date. For purposes of this Section:

(i)
The term “required beginning date” of a Participant is the later of the first
day of April of the calendar year following: (A) the calendar year in which the
Participant attains age 70½, or (B) the calendar year in which the Participant
retires if the Participant is not a 5–percent owner of the Employer.

(ii)
The “required beginning date” for a Participant who is a 5-percent Owner (as
defined in Code Section 401(a)(9)) shall not be later than April 1 of the
calendar year following the calendar year in which the participant attains age
70½.

(iii)
Once distributions have begun to a 5–percent owner under this Section, they must
continue to be distributed, even if the Participant ceases to be a 5–percent
owner in a subsequent year.

(2)
Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:

(i)
If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.





--------------------------------------------------------------------------------




(ii)
If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, then distributions to the designated beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

(iii)
If there is no designated beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

(iv)
If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 10.06(b)(2), other
than Section 10.06(b)(2)(i), will apply as if the surviving spouse was the
Participant.

For purposes of this Section 10.06(b) and Section 10.06(d) unless Section
10.06(b)(2)(iv) applies, distributions are considered to begin on the
Participant’s required beginning date. If Section 10.06(b)(2)(iv) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 10.06(b)(2)(i). If distributions
under an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s required beginning date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 10.06(b)(2)(i)), the date
distributions are considered to begin is the date distributions actually
commence.
(3)
Forms of Distribution. Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Sections 10.06(c) and 10.06(d) of
the Plan. If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Code Section 401(a)(9) and the Treasury
Regulations.

(c)
Required Minimum Distributions During Participant’s Lifetime.

(1)
Amount of Required Minimum Distribution for Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:





--------------------------------------------------------------------------------




(i)
the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

(ii)
if the Participant’s sole designated beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

(2)
Lifetime Required Minimum Distributions Continue Through Year of Participant’s
Death. Required minimum distributions will be determined under this Section
10.06(c) beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.

(d)
Required Minimum Distributions After Participant’s Death.

(1)
Death On or After Date Distributions Begin.

(i)
Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

(A)
The Participant’s remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

(B)
If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s





--------------------------------------------------------------------------------




birthday in the calendar year of the spouse’s death, reduced by one for each
subsequent calendar year.
(C)
If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, the designated beneficiary’s remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(ii)
No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(e)
Death Before Date Distributions Begin.

(1)
Participant Survived by Designated Beneficiary. If the Participant dies before
the date distributions begin and there is a designated beneficiary, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s account balance by the remaining life expectancy of the
Participant’s designated beneficiary, determined as provided in Section
10.06(d)(1).

(2)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

(3)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole designated beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 10.06(b)(2), this Section 10.06(e)(3) will apply
as if the surviving spouse were the Participant.

(f)
Notwithstanding the foregoing provisions of this Section 10.06, if the total
value of a Participant’s vested Accounts to be distributed is less than or equal
to $1,000, determined any time on or after the Participant’s Termination Date,





--------------------------------------------------------------------------------




the Participant’s vested Account balance shall be distributed in a lump sum
payment as soon as administratively feasible in accordance with Section
10.02(c)(1).
(g)
2009 Required Minimum Distributions. Notwithstanding the foregoing provisions of
this Section 10.06, a Participant or Beneficiary who would have been required to
receive required minimum distributions for 2009 but for the enactment of Code
Section 401(a)(9)(H) (the “2009 required minimum distributions”), and who would
have satisfied that requirement by receiving distributions that are (1) equal to
the 2009 required minimum distributions or (2) one or more payments in a series
of substantially equal distributions (that include the 2009 required minimum
distributions) made at least annually and expected to last for the life (or life
expectancy) of the Participant, the joint lives (or joint life expectancy) of
the Participant and the Participant’s Designated Beneficiary, or for a period of
at least 10 years, will not receive those distributions for 2009 unless the
Participant or Beneficiary chooses to receive such distributions.

10.07    Qualified Domestic Relations Orders. Notwithstanding any other
provisions of this Article 10, any Account of a Participant may be apportioned
between the Participant and an alternate payee (as defined in Code Section
414(p)(8)) either through separate Accounts or by providing the alternate payee
a percentage of the Participant’s Account. The Committee shall notify the
affected Participant and each alternate payee of the order and determine that
the order is a qualified domestic relations order as defined in Code Section
414(p)(1)(A). A domestic relations order that otherwise satisfies the
requirements for a qualified domestic relations order (“QDRO”) will not fail to
be a QDRO: (i) solely because the order is issued after, or revises, another
domestic relations order or QDRO; or (ii) solely because of the time at which
the order is issued, including issuance after the annuity starting date or after
the Participant’s death.
10.08    Payment to Minors and Incapacitated Persons. In the event that any
amount is payable to a minor or to any person who, in the judgment of the
Committee, is incapable of making proper disposition thereof, such payment shall
be made for the benefit of such minor or such person in any of the following
ways as the Committee, in its sole discretion, shall determine:
(a)
By payment to the legal representative of such minor or such person;

(b)
By payment directly to such minor or such person;

(c)
By payment in discharge of bills incurred by or for the benefit of such minor or
such person. The Trustee shall make such payments as directed by the Committee
without the necessary intervention of any guardian or like fiduciary and without
any obligation to require bond or to see the further application of such
payment. Any payment so made shall be in complete discharge of the Plan’s
obligation to the Participant and his Beneficiaries.

10.09    Notices to Participants. The Committee shall distribute or cause to be
distributed to each Participant who has requested a withdrawal or distribution a
notice, containing the information described in Code Section 402(f). Such notice
shall be provided within a reasonable time, not in excess of 180 days prior to
the date of such withdrawal or distribution. Such notice




--------------------------------------------------------------------------------




shall clearly inform the Participant that the Participant has a right to a
period of at least 30 days after receiving the notice to consider the decision
of whether or not to elect a distribution or withdrawal (or, if applicable, a
particular distribution option). Distribution or withdrawal shall not be made
within such 30-day period, unless the Participant affirmatively elects
otherwise. A Participant shall be permitted to revoke his election at any time
prior to the annuity starting date, or, if later, the end of the seven-day
period beginning on the date the above described notice was provided.
10.10    Eligible Rollover Distributions.
(a)
A Participant may elect, at a time and in the manner prescribed by Committee, to
have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the Participant in a direct rollover. An
eligible rollover distribution shall be a distribution of all or any portion of
the balance to the credit of a Participant, except that an eligible rollover
distribution shall not include any distribution which is part of a series of
installment payments over a period of ten years or more, any distribution to the
extent such distribution is required under Code Section 401(a)(9), and the
portion of any distribution that is not includable in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities). An eligible individual retirement plan is an individual
retirement account as described in Code Section 408(a), an individual retirement
annuity as described in Code Section 408(b), or a qualified trust described in
Code Section 401 which accepts the Participant’s eligible rollover distribution.
This Section shall also apply to distributions to the surviving spouse of a
deceased Participant, or to the alternate payee of a Participant under a
Qualified Domestic Relations Order, provided that, in the case of a distribution
to a surviving spouse, an eligible retirement plan shall include only an
individual retirement account or an individual retirement annuity.

(b)
Notwithstanding the above, an eligible retirement plan shall also mean an
annuity contract described in Code Section 403(b) and an eligible plan under
Code Section 457(b) which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for amounts transferred into such
plan from this plan. The definition of eligible retirement plan shall also apply
in the case of a distribution to a surviving spouse, or to a spouse or former
spouse who is the alternate payee under a qualified domestic relation order, as
defined in Code Section 414(p). A Participant may elect to roll over directly an
eligible rollover distribution to a Roth IRA described in Code Section 408A(b).

(c)
For purposes of this Section 10.10, any amount that is distributed on account of
hardship shall not be an eligible rollover distribution and the distributee may
not elect to have any portion of such a distribution paid directly to an
eligible retirement plan.

(d)
Non-spouse beneficiary rollover right. A non-spouse beneficiary who is a
Beneficiary under the Plan who also qualifies as a designated beneficiary





--------------------------------------------------------------------------------




under Code Section 401(a)(9)(E), may roll over all or any portion of his or her
distribution, by a direct trustee-to-trustee transfer (“direct rollover”), to an
individual retirement account the beneficiary establishes for purposes of
receiving the distribution. In order to be able to roll over the distribution,
the distribution otherwise must satisfy the definition of an eligible rollover
distribution. A non-spouse beneficiary may not roll over an amount which is a
required minimum distribution, as determined under applicable Treasury
Regulations and other Revenue Service guidance.
10.11    Age 59½ Withdrawals. A Participant who has attained age 59½ may
withdraw any portion of any Account in which he is fully (100%) vested, as of
any Valuation Date giving written notice to the Administrator, in such form as
the Administrator may require, at least fifteen (15) days before the date as of
which the withdrawal is to be made. A Participant may make no more than two
withdrawals under this Section 10.11 in any Plan Year.


ARTICLE 11
LOANS
11.01    Availability of Loans. Loans shall be permitted to Participants under
this Plan, as established by the policy of the Committee. Any such loan shall be
subject to such conditions and limitations (including such loan guidelines as
may, from time to time, be established by the Committee) as the Committee deems
necessary for administrative convenience and to preserve the tax-qualified
status of the Plan. Notwithstanding the foregoing, except to the extent
otherwise required under the Code or ERISA, loans shall not be permitted under
this Plan to (a) any Beneficiary or (b) any Participant after the Participant
has terminated employment with the Employer and its Affiliates.
11.02    Amount of Loans. Subject to the limitations contained in this Article
11, any Participant may borrow from his Accounts an amount not exceeding the
lesser of the following:
(d)
50% of the combined current value of the Participant’s Elective Deferral
Account, Rollover Contributions Account and the vested portion of Employer
Accounts, determined on the date of such Participant’s request for a loan,
reduced by the outstanding balance of all other loans from the Plan, or

(e)
the vested portion of his Accounts up to $50,000, reduced by the greater of
(1) the highest outstanding balance of loans from the Plan during the one-year
period ending on the day before the date on which such loan is made, or (2) the
outstanding balance of loans from the Plan on the date on which such loan is
made.

11.03    Conditions of the Loan. The loan shall be subject to the following
conditions:
(a)
The interest rate on all loans shall be commercially reasonable at the time the
Administrator approves the loan. All loans shall be evidenced by a note and
shall be adequately secured as to principal and interest. No more than 50% of
the Participant’s vested portion of his Accounts valued immediately





--------------------------------------------------------------------------------




after the origination of each loan shall serve as security for his outstanding
loan, provided, however, that the terms of any loan may be adjusted at any time,
in the sole and absolute discretion of the Administrator to ensure that there is
adequate security for the loan. No loan may have a term in excess of five years,
except for a loan obtained to acquire a principal residence which may not have a
term in excess of fifteen years.
(b)
The Administrator shall be responsible for the collection of all loans. Upon
default of any loan, the entire unpaid balance shall, if the immediate
distribution of the Participant’s Account is to be made, be offset against that
portion of the Participant’s Account which serve as security for his loan, upon
his first becoming entitled to receive a distribution in accordance with the
relevant portion of Article 10 of the Plan, whether or not the Participant
elects to have his payments commence at that time.

11.04    Loan Policy. The Administrator is authorized and directed to administer
the loan program in accordance with the regulations and rulings of the Internal
Revenue Service and the Department of Labor. The Committee may establish such
additional guidelines and rules as it deems necessary. Such guidelines and rules
shall be set forth in the loan policy and the terms specified in such loan
policy are hereby incorporated by reference in the Plan. The Committee may amend
or modify the loan policy as it deems necessary to carry out the provisions of
this Article 11.


ARTICLE 12
LEVERAGED EMPLOYEE STOCK
OWNERSHIP PLAN PROVISIONS
12.01    Effect of Article. Notwithstanding anything to the contrary contained
in the Plan, the provisions of this Article 12 shall control the interpretation
and administration of the Plan where applicable.
12.02    Definitions. The following terms when used in this Article 12 shall
have the designated meaning unless a different meaning is plainly required by
the context in which the term is used:
(a)
“Disqualified Person” shall mean a person defined in Code Section 4975(e)(2) and
shall mean a party in interest as defined in ERISA Section 3(14).

(b)
“Exempt Loan” shall mean any Loan that satisfies the provisions of Section
12.04.

(c)
“Financed Stock” shall mean Common Stock acquired with the proceeds of an Exempt
Loan.

(d)
“Indebtedness” shall mean the principal amount of any indebtedness incurred by
the Plan in connection with the acquisition of Financed Stock.

(e)
“Interest” shall mean interest payable by the Plan with respect to Indebtedness.





--------------------------------------------------------------------------------




(f)
“Leveraged ESOP” shall mean the portion of the Plan described in this Article
12.

(g)
“Loan” shall mean any loan made to the Leveraged ESOP, by a Disqualified Person
or guaranteed by a Disqualified Person.

(h)
“Release Date” shall mean each date specified in Section 12.05(c) for the
release of shares of Common Stock from the Stock Suspense Account for allocation
to Participants’ Employer Accounts.

(i)
“Stock Suspense Account” shall mean an account credited with the Financed Stock
prior to the release there from in accordance with Section 12.05(d).

(j)
“Unallocated Financed Stock” shall mean shares of Financed Stock that remain in
the Stock Suspense Account prior to the release of such shares from the Stock
Suspense Account and the allocation of such shares to Participants’ Employer
Accounts.

12.03    Purpose and Nature of the Leveraged ESOP.
(a)
The primary purpose of the Leveraged ESOP is to enable Participants to share in
the growth and prosperity of HEICO Corporation and its Affiliates by enabling
Participants to acquire stock ownership interests in the form of Common Stock.
Accordingly, the Leveraged ESOP is an employee stock ownership plan within the
meaning of Code Section 4975(e)(7) which is designed to invest primarily in
Common Stock. The Leveraged ESOP may engage in loans (or other extensions of
credit) to finance its acquisition of Common Stock, including such Loans (or
extensions of credit) from or secured primarily by a guarantee of the Company or
an Affiliated Company or the expectation that the Company and its Affiliated
Companies will make contributions to the Leveraged ESOP in amounts sufficient to
enable the Leveraged ESOP to amortize such loans (or extensions of credit).

(b)
The Leveraged ESOP is intended to be and shall be a stock bonus plan within the
meaning of Treasury Regulation Section 1.401‑1(b)(1)(iii) that is qualified
under Code Section 401(a). It is designed to meet the requirements for an
employee stock ownership plan within the meaning of Code Section 4975(e)(7) and
ERISA Section 407(d)(6) and regulations thereunder and may enter into one or
more Exempt Loans pursuant to this Article 12. Separate accounting shall be
maintained with respect to the Leveraged ESOP, any Exempt Loan and Financed
Stock acquired with the proceeds of such Exempt Loan.

(c)
The terms of any Exempt Loan shall comply with all the requirements necessary to
constitute an “exempt loan” within the meaning of Treasury Regulation Section
54.4975‑7(b).





--------------------------------------------------------------------------------




12.04    Requirements as to Exempt Loans. No Loan shall be entered into on
behalf of the Leveraged ESOP which is a Loan made or guaranteed by a
Disqualified Person unless the Committee determines that all of the requirements
of this Section including each of the following requirements are met:
(a)
the terms shall be as favorable to the Plan as the terms of a comparable loan
from arms‑length negotiations between independent parties;

(b)
the interest rate shall be no more than a reasonable interest rate considering
all relevant factors including the amount and duration of the loan, the security
and guarantee involved, the credit standing of the Plan and the guarantor of the
loan, and the interest rate prevailing for comparable loans;

(c)
the loan shall be without recourse against the Plan;

(d)
the loan must be for a specific term under which the number of years to maturity
is definitely ascertainable at all times;

(e)
the loan may not be payable at the demand of any person except in the case of
default;

(f)
the only assets of the Plan that may be given as collateral on the loan are
Common Stock acquired with the proceeds of the Exempt Loan or Common Stock used
as collateral on a prior Exempt Loan repaid with the proceeds of the Exempt
Loan;

(g)
no person entitled to payment under the loan shall have any right to assets of
the Plan other than collateral given for the loan, contributions made to the
Plan to enable it to meet its obligations under the loan, and earnings
attributable to such collateral and such contributions;

(h)
the value of Plan assets transferred in satisfaction of the loan upon an event
of default shall not exceed the amount of the default;

(i)
if the lender is a Disqualified Person, Plan assets may only be transferred upon
default only upon and to the extent of the failure of the Plan to meet the
payment schedule of the loan;

(j)
upon payment of any portion of the balance due on the loan, the assets pledged
as collateral for such portion shall be released from encumbrance;

(k)
the loan shall be repaid only from proceeds of an Exempt Loan, amounts
contributed to the Plan by the Company or its Affiliated Companies to enable the
Plan to repay such loan, earnings on such contributions, and earnings on
Financed Stock acquired with the proceeds of such loan (including dividends and
proceeds of sale of such Financed Stock, so long as such use of proceeds
complies with applicable requirements of the Code and regulations thereunder);





--------------------------------------------------------------------------------




(l)
the payments made with respect to an Exempt Loan must not exceed an amount equal
to the sum of such contributions and earnings received during or prior to the
year less such payments in prior year, and such contributions and earnings must
be accounted for separately in the books and accounts of the ESOP until the
Exempt Loan is repaid; and

(m)
the loan must be primarily for the benefit of Participants and their
beneficiaries.

12.05    Use of Exempt Loan Proceeds.
(a)
The proceeds of any Exempt Loan shall be used within a reasonable time after
receipt thereof to acquire Common Stock, to repay such loan, or to repay a prior
Exempt Loan as determined by the Committee in its sole discretion. Except as
permitted by law, Common Stock acquired with the proceeds of an Exempt Loan may
not at that time or at any time thereafter be subject to any put, call, option,
buy‑sell or other similar arrangement when held by and distributed from the
Plan, whether or not the Plan is then an employee stock ownership plan. The
rights and protections granted in this paragraph are non-terminable and will
continue to exist as long as any Company Stock acquired with an Exempt Loan is
held by the Plan or by any Participant or any other person for whose benefit
such protections and rights have been created, and neither the repayment of such
loan nor the failure of the Plan to be an employee stock ownership plan, nor any
amendment of the Plan, will cause a termination of the protections and rights.

(b)
All shares of Common Stock acquired by the Trustee with the proceeds of an
Exempt Loan shall be allocated to a separate Stock Suspense Account within the
Trust and be held therein until allocated to the Employer Accounts of
Participants pursuant to the provisions of Section (d) below.

(c)
As of the last day of any Plan Year (each date being referred to as a “Release
Date”), there shall be released from the Stock Suspense Account and allocated to
Participants’ Employer Accounts in accordance with the provisions of Section
12.06(c) below a number of shares of Financed Stock, as determined in a
reasonable and nondiscriminatory manner by the Committee and subject to the
provisions of Sections (d) and (e) below.

(d)
If the conditions of this Section 12.05(d) are satisfied, the percentage of
Financed Stock to be released on each Release Date equals the Indebtedness
repaid during the current Plan Year divided by the Indebtedness originally
incurred.

(1)
The formula set forth in this Section 12.05(d) may be used if (i) the Board
elects its use no later than the time when stock acquired under a particular
Loan Agreement is first released, (ii) the term of the Loan Agreement does not
exceed ten (10) years, and (iii) the Loan Agreement provides for the repayment
of Indebtedness on a basis





--------------------------------------------------------------------------------




that results in the amortization of Indebtedness no less rapidly than under
standard amortization tables.
(e)
If the formula set forth in Section 12.05(d) is not used, the percentage of
shares of Financed Stock so released from the Stock Suspense Account, as of each
Release Date shall not be less than the total number of shares of Financed Stock
in the Stock Suspense Account immediately prior to the first day of such Plan
Year multiplied by a fraction, the numerator of which is equal to the total
dollar amount of Indebtedness and Interest actually paid by the Trustee with
respect to such Plan Year to amortize the Exempt Loan and the denominator of
which is the sum of the numerator plus the total dollar amount of Indebtedness
and Interest due for all future periods of such Exempt Loan after the end of
such Plan Year.

12.06    Allocations and Accounting.
(a)
The provisions of this Section 12.06 shall govern the allocation of Employer
Contributions that are used to make payments on an Exempt Loan.

(b)
Any Financed Stock acquired by the Leveraged ESOP shall be allocated initially
to the Stock Suspense Account. Each Participant’s Employer Account shall reflect
such Participant’s interest in the Leveraged ESOP.

(1)
Each Participant’s Employer Account shall be credited with its allocated share
of Common Stock released from the Stock Suspense Account pursuant to Sections
12.05(d) and 12.05(e). Each Participant’s Employer Account will be credited with
its allocable share of cash dividends on Common Stock allocated to such
Participant’s Employer Account and proceeds from the sale of such shares of
Common Stock.

(2)
Each Participant’s Employer Account shall be debited for Common Stock
distributed to said Participant from such Employer Account pursuant to
applicable Plan provisions, or for its allocable share of Common Stock sold by
the Trustee or otherwise removed from such Employer Account in accordance with
any applicable provisions of the Plan. Each Participant’s Employer Account shall
be debited for cash payments which are distributed to said Participant from such
Account pursuant to applicable Plan provisions.

(c)
All Common Stock released from the Stock Suspense Account as of any Release Date
are allocated among the Participants’ Employer Matching Contributions Account,
to the extent that Employer Matching Contributions made on their behalf were
utilized to pay Interest or repay Indebtedness. Common Stock not so allocated is
allocated to the Equity Builder Contributions Account of active Participants in
accordance with the provisions of Section 4.04(b).





--------------------------------------------------------------------------------




(d)
As of each Release Date in each Plan Year, the Financed Stock that is released
from the Stock Suspense Account, if any, pursuant to the provisions of Sections
12.05(d) and 12.05(e) shall be allocated to the Employer Accounts of
Participants. Each Participant’s allocable share of Financed Stock shall be
calculated by multiplying the aggregate number of shares of Financed Stock
released on such Release Date by a fraction, the numerator of which is the
Contribution made for such Plan Year by the Employer on behalf of such
Participant pursuant to Section 4.04, and the denominator of which is the
aggregate contribution to be made by the Employer on behalf of all Participants
pursuant to Section 4.04 for such Plan Year.

12.07    Use of Cash Dividends on Common Stock.
(a)
All dividends received with respect to Financed Stock are used to pay Interest
or repay Indebtedness. If, however, dividends that would otherwise be allocated
to Participants’ Accounts or distributed to them in accordance with Section
12.08 are used to pay Interest or repay Indebtedness, Company Stock equal in
value to the dividends so applied must be allocated to each Participant’s Equity
Builder Account, in addition to any other allocations under this Plan.

(b)
After a loan has been repaid, dividends on stock acquired with the proceeds of
the loan are distributed or allocated in accordance with Section 12.08. The
refinancing of a loan through a new loan transaction is not deemed to be
repayment for purposes of this Section 12.07.

12.08    Common Stock Cash Dividends.
(a)
Cash Dividends Paid

(1)
Notwithstanding any other provision of Article 12 to the contrary, each
Participant may elect to:

(i)
receive a distribution in cash equal to the value of any cash dividends paid by
the Company and received by the Trust with respect to shares of Common Stock
allocated to his Employer Accounts at the close of business on the ex-dividend
date established for the payment of such cash dividends; or



(ii)
reinvest in the Company Stock Fund any cash dividends paid by the Company and
received by the Trust with respect to shares of Common Stock allocated to his
Employer Accounts at the close of business on the ex-dividend date established
for the payment of such cash dividends.



(2)
Any distribution pursuant to paragraph (a)(1)(i) shall be made as soon as is
administratively feasible following the receipt of the cash dividends by the
Trust, but in no event later than 90 days after the





--------------------------------------------------------------------------------




close of the Plan Year in which such cash dividends were paid by the Company.
(3)
If a Participant fails to make an election pursuant to paragraph (a)(1)(i), he
shall be deemed to have made an election pursuant to paragraph (a)(1)(ii).

(4)
Cash dividends subject to an election pursuant to paragraph (a)(1) shall be
fully vested in accordance with Section 8.01(d).

(b)
Elections. The Committee shall specify the manner in which Participants will be
required to make their elections subject to the following conditions:

(1)
The Committee shall provide no less than annually each Participant an
opportunity to make an election.

(2)
A Participant’s election shall take effect immediately following receipt by the
Committee and shall remain in effect until an election to the contrary is filed
by such Participant.

(3)
A Participant’s election shall become irrevocable the latter of (i) that date on
which the cash dividends attributable to such election are paid to the Trust, or
(ii) the date established by the Committee for revoking such an election.

(4)
The rules established by the Committee for making an election shall be applied
in a uniform and nondiscriminatory manner.

12.09    Diversification Election.
(a)
With respect to any shares of Common Stock allocated to the Account of a
Participant, alternate payee who has an account under the Plan, or a beneficiary
of a deceased Participant, the individual shall be entitled to elect to direct
the Plan to divest any such shares and to reinvest an equivalent amount in other
Investment Funds which satisfy the requirements of Section 12.09(c) hereof.

(b)
Except as otherwise determined by the Committee as may be necessary and
appropriate, a Participant’s election to divest pursuant to Section 12.09(a) as
to a Plan Year may be made at any time by filing a written election with the
Administrator. The Committee shall impose restrictions on the divestiture of
Common Stock this is either required in order to ensure compliance with
applicable securities laws or is reasonably designed to ensure compliance with
applicable securities laws. The Administrator shall direct the Trustee in
writing to liquidate, including a specific direction as to the manner in which
to liquidate, the shares of Common Stock as to which a Participant has made a
transfer election and to transfer such cash proceeds to the other Investment
Fund or Funds elected as soon as administratively feasible after such transfer
election has been made.





--------------------------------------------------------------------------------




(c)
For purposes of this Section 12.09, other Investment Funds must include not less
than three (3) Investment Funds, other than Company Stock, to which the
Participant may direct the proceeds of divestment of Company Stock required by
this Section 12.09, each of which options is diversified and has materially
different risk and return characteristics.

12.10    Voting and Tendering of Company Stock. The Trustee shall vote each
share of Common Stock held under the Plan. Each Participant shall be entitled to
direct the Trustee as to the manner in which the voting rights attributable to
the shares of Common Stock allocated to his Employer Accounts as of the relevant
record date are to be exercised. The Trustee shall vote all shares of Common
Stock as to which it receives timely voting instructions solely in accordance
with such instructions, provided that the Trustee may vote the shares as it
determines is reasonably necessary to fulfill its fiduciary duties under ERISA.
If a Participant does not, with respect to any matter, give instructions
concerning the voting of stock allocated to his Employer Accounts, the Trustee
shall vote that Participant’s Employer Accounts Common Stock in the same
proportions as Common Stock for which instructions have been received, subject
to its fiduciary duties under ERISA.
Except as otherwise required by the fiduciary standards of ERISA Section 404,
the Trustee shall vote Common Stock held in the Stock Suspense Account in the
same proportions as Common Stock that has been allocated to Participants’
Employer Accounts.


ARTICLE 13
TOP‑HEAVY PROVISIONS
13.01    Top‑Heavy. The following provisions shall become effective in any Plan
Year in which the Plan is determined to be a Top‑Heavy Plan.
(a)
The following terms when used in this Article 13 shall have the designated
meaning unless a different meaning is plainly required by the context in which
the term is used:

(1)
“Key Employee” shall mean any individual who meets the criteria of a Key
Employee as defined in Code Section 416(i)(1).

(2)
“Determination Date” shall mean, with respect to any Plan Year, the last day of
the immediately preceding Plan Year.

(3)
“Permissive Aggregation Group” means any grouping of plans of the Employer which
includes the Required Aggregation Group, plus any other plans of the Employer
that allow, when aggregated, the resulting group of plans to meet the
requirements of Code Sections 401(a)(4) and 410.

(4)
“Required Aggregation Group” means each plan of the Employer in which a Key
Employee is a participant, and each other plan of the Employer which enables any
plan in which a Key Employee





--------------------------------------------------------------------------------




participates to meet the requirements of Code Sections 401(a)(4) or 410.
(5)
“Non‑Key Employee” shall mean any individual who is not a Key Employee.

(b)
The Plan will be considered a Top‑Heavy Plan for the Plan Year, if, as of the
last Determination Date:

(1)
the aggregate of the Accounts of Participants who are Key Employees exceeds 60%
of the aggregate of the accounts of all Participants (the “60% Test”); or

(2)
the Plan is part of a Required Aggregation Group and the Required Aggregation
Group meets the requirements of Section 13.01(b)(1).

However, and notwithstanding the results of the 60% Test, the Plan shall not be
considered a Top‑Heavy Plan for any Plan Year in which the Plan is a part of a
Required or Permissive Aggregation Group which is not top‑heavy. Distributions
made with respect to Employees within the five‑year period ending on the
Determination Date shall be included for purposes of making the 60% Test. If any
employee has not performed services for the Employer at any time during the
five‑year period ending on the Determination Date, any Account of such employee
shall not be taken into account for purposes of the foregoing determination. If
any Employee is a Non‑Key Employee for any Plan Year, but was a Key Employee for
any prior Plan Year, the Non‑Key Employee’s Account shall not be taken into
account for purposes of the foregoing determination for any Plan Year following
the last Plan Year for which the Employee was treated as a Key Employee.
Solely for the purpose of determining if the Plan, or any other plan included in
a required aggregation group of which this Plan is a part, is top‑heavy (within
the meaning of Code Section 416(g)) the accounts of an Employee other than a Key
Employee shall be determined under (1) the method, if any, that uniformly
applies for accrual purposes under all plans maintained by the Employer, or (2)
if there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional accrual rate of Code
Section 411(b)(1)(C). Rollover Contributions or transfers initiated by the
Employee and made from another qualified plan within the meaning of Code Section
401(a) maintained by an employer (other than the Employer or an Affiliated
Company), shall not be taken into account with respect to this Plan for purposes
of determining whether this Plan is top‑heavy (or whether any aggregation group
which includes this Plan is top‑heavy).
(c)
The minimum annual contribution for a Non‑Key Employee shall be equal to the
lesser of:





--------------------------------------------------------------------------------




(1)
3% of his compensation (within the meaning of Code Section 415); or

(2)
the percentage at which contributions are made (or required to be made) under
the Plan, including Elective Deferral Contributions, for the plan year for the
Key Employee for whom such percentage is the highest.

Each Participant who is a Non‑Key Employee and who is also a Participant in a
defined benefit plan maintained by the Employer shall receive a minimum benefit
accrual under the defined benefit plan to the extent provided therein, and, to
the extent that the minimum benefits provided thereunder are not sufficient to
satisfy the requirements of Code Section 416, shall receive a minimum
contribution under this Plan. The minimum contribution under this Plan shall in
no event be greater than that which is necessary, when combined with the
benefits provided to the Participant under the defined benefit plan (including
the minimum benefit provisions therein), to satisfy the requirements of Code
Section 416.
(d)
If the Plan is top‑heavy for any Plan Year, a Participant’s Account shall
continue to be vested in accordance with the vesting schedule provided in
Section 8.01 of the Plan.

13.02    Modification of Top-Heavy Rules. Notwithstanding anything contained in
this Plan to the contrary, for purposes of determining whether the plan is a
top-heavy plan under Code Section 416(g), and whether the plan satisfies the
minimum benefits requirements of Code Section 416(c) for such years the
following shall apply:
(a)
Determination of top-heavy status.

(1)
Key employee. Key employee means any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
determination date was an officer of the employer having annual compensation
greater than $165,000 (for Plan Years beginning after December 31, 2011, as
adjusted under Code Section 416(i)(1)), a 5-percent owner of the employer, or a
1-percent owner of the employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of Code Section 415(c)(3). The determination of who is a key employee
will be made in accordance with Code Section 416(i)(1) and the applicable
regulations and other guidance of general applicability issued thereunder.

(2)
Distributions during year ending on the determination date. The present values
of accrued benefits and the amounts of account balances of an employee as of the
determination date shall be increased by the distributions made with respect to
the employee under the plan and any plan aggregated with the plan under Code
Section 416(g)(2) during the 1-year period ending on the determination date. The
preceding





--------------------------------------------------------------------------------




sentence shall also apply to distributions under a terminated plan which, had it
not been terminated, would have been aggregated with the plan under Code Section
416(g)(2)(A)(i). In the case of a distribution made for a reason other than
severance from employment, death, or disability, this provision shall be applied
by substituting “5-year period” for “1-year period.”
(3)
Employees not performing services during year ending on the determination date.
The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.

(b)
Minimum benefits. Employer Matching Contributions shall be taken into account
for purposes of satisfying the minimum contribution requirements of Code Section
416(c)(2) and the Plan. Employer Matching Contributions that are used to satisfy
the minimum contribution requirements shall be treated as matching contributions
for purposes of the Actual Contribution Percentage test and other requirements
of Code Section 401(m).



ARTICLE 14
PLAN ADMINISTRATION
14.01    Committee. The day-to-day operations of the Plan are administered by
one or more persons appointed by the Board of Directors, who are referred to in
this Plan as the “Committee”. The Board may remove any member of the Committee
at any time with or without cause. The Board will fill vacancies in the
Committee as soon as is reasonably possible after the vacancy occurs. Until a
new appointment is made, the remaining member or members of the Committee have
full authority to act. The Board is responsible for transmitting to the Trustee
the names and authorized signatures of the members of the Committee and, as
changes take place in membership, the names and signatures of new members. Any
member of the Committee may resign by delivering his written resignation to the
Board, the Trustee and the Committee. Any such resignation becomes effective
upon its receipt by the Board or on such other date as is agreed to by the Board
and the resigning member. The Committee acts by a majority of its members at the
time in office, and such action may be taken either by vote at a meeting or by
consent in writing without a meeting. The Committee may adopt such rules and
appoint such subcommittees as it deems desirable for the conduct of its affairs
and the administration of the Plan.
14.02    Powers of the Committee. In carrying out its duties with respect to the
general administration of the Plan, the Committee has, in addition to any other
powers conferred by the Plan or by law, the following powers:
(a)
to determine all questions relating to eligibility to participate in the Plan;

(b)
to compute and certify to the Trustee the amount and kind of distributions
payable to Participants and their Beneficiaries;





--------------------------------------------------------------------------------




(c)
to maintain all records necessary for the administration of the Plan except for
those maintained by the Company or Trustee;

(d)
to interpret the provisions of the Plan and to make and publish such rules for
the administration of the Plan not inconsistent with the terms thereof;

(e)
to establish and modify the method of accounting for the Plan or the Trust;

(f)
to employ counsel, accountants and other consultants to aid in exercising its
powers and carrying out its duties hereunder;

(g)
to appoint, at the direction of the Company, an Investment Manager (as defined
in ERISA Section 3(38)), who shall have responsibility for investment of the
Trust Fund; and

(h)
to perform any other acts necessary and proper for the administration of the
Plan, except such acts that are to be performed by the Company or the Trustee.

14.03    Indemnification of Members of the Committee. The Company agrees to
indemnify and hold harmless each member of the Committee against any and all
expenses and liabilities arising out of his action or failure to act in such
capacity, excepting only expenses and liabilities arising out of his own willful
misconduct or gross negligence. This right of indemnification is in addition to
any other rights to which any member of the Committee may be entitled.
14.04    Liabilities for which Members of the Committee are Indemnified.
Liabilities and expenses against which a member of the Committee is indemnified
hereunder include, without limitation, the amount of any settlement or judgment,
costs, counsel fees and related charges reasonably incurred in connection with a
claim asserted or a proceeding brought against him or her or the settlement
thereof.
14.05    Company’s Right to Settle Claims. The Company may, at its own expense,
settle any claim asserted or proceeding brought against any member of the
Committee when such settlement appears to be in the best interests of the
Company.
14.06    Fiduciary Liability Insurance. If the Company obtains fiduciary
liability insurance to protect the Committee, the provisions of this Section
14.06 will apply only to the extent that such insurance coverage is not
sufficient.
14.07    Designation of Members of the Committee as Named Fiduciaries. The
members of the Committee are hereby designated as “named fiduciaries”, within
the meaning of Section 402(a) of ERISA, with respect to the operation and
administration of the Plan and are, except to the extent provided by Section
14.08, jointly responsible for administering the Plan in accordance with its
terms.
14.08    Procedures for Allocating or Delegating Fiduciary Responsibilities. The
Committee may establish procedures for (a) the allocation of fiduciary
responsibilities (other than “trustee responsibilities” as defined in Section
405(c) of ERISA) under the Plan among its members, and (b) the designation of
persons other than named fiduciaries to carry out fiduciary responsibilities
(other than trustee responsibilities) under the Plan.




--------------------------------------------------------------------------------




If any fiduciary responsibility is allocated or delegated to any person, no
named fiduciary is liable for any act or omission of such person, except as
provided in Section 405(c) of ERISA.
The Company shall be empowered to appoint and remove the Trustee and Committee
from time to time as it deems necessary for the proper administration of the
Plan to assure that the Plan is being operated for the exclusive benefit of the
Participants and their Beneficiaries in accordance with the terms of the Plan,
the Code, and the Act.
14.09    Filing of Claim. If a dispute arises between the Committee and a
Participant or Beneficiary over the amount of benefits payable under the Plan,
the Participant or Beneficiary may file a claim for benefits by notifying the
Committee in writing of his claim. Such notification may be in any form adequate
to give reasonable notice to the Committee, must set forth the basis of the
claim and must authorize the Committee to conduct such investigations as may be
necessary to determine the validity of the claim and to take such steps as may
be necessary to facilitate the payment of any benefits to which the claimant may
be entitled under the Plan.
14.10    Time for Initial Decision. The Committee is required to decide whether
to grant a claim within 90 days after the date on which the claim is filed,
unless special circumstances require a longer period for adjudication and the
claimant is notified in writing of the reasons for an extension of time. No
extensions, however, are permitted beyond 90 days after the date on which the
claimant received notice of the extension of time from the Committee. If the
Committee fails to notify the claimant of its decision to grant or deny the
claim within the time specified by this Section, the claim will be deemed to
have been denied, and the review procedure described in Section 14.12 will
become available to the claimant.
14.11    Notice of Denial. Whenever a claim for benefits is denied, written
notice prepared in a manner calculated to be understood by the claimant, will be
provided to him, setting forth the specific reasons for the denial and
explaining the procedure for reconsideration of the decision made by the
Committee. If the denial is based upon submission of information insufficient to
support a decision, the Committee will specify the information necessary to
perfect the claim and its reasons for requiring such additional information.
14.12    Manner of Reconsideration. Any claimant whose claim is denied may,
within 60 days after his receipt of written notice of denial, request in writing
a reconsideration of its decision by the Committee. The claimant or his
representative may examine any Plan documents relevant to his claim and may
submit issues and comments in writing.
14.13    Time for Reconsideration. The Committee is required to review and
reconsider its decision within 60 days after its receipt of the claimant’s
written request, unless special circumstances require a longer period for
adjudication and the claimant is notified in writing of the reasons for an
extension of time. A decision must, however, be made no later than 120 days
after the Committee’s receipt of the claimant’s written request. If the
Committee fails to notify the claimant of its decision within the time specified
by this Section, the claim will be deemed to have been denied on
reconsideration.
14.14    Notice of Adverse Decision on Reconsideration. The Committee’s decision
to deny a claimant’s request for reconsideration must be in writing, must state
specifically the reasons for the decision, must be written in a manner
calculated to be understood by the claimant and must make specific reference to
the pertinent Plan provisions upon which it is based.




--------------------------------------------------------------------------------




14.15    Expenses of the Committee. The members of the Committee serve without
compensation for services as such. All expenses of the Committee are paid out of
the Trust Fund, unless paid by the Employers. Expenses payable from the Trust
include any expenses incidental to the functioning of the Committee, including,
but not limited to, fees of legal counsel, accountants and other specialists.
14.16    Conduct of Committee Business. The Committee may select one of its
members as secretary to keep minutes of its proceedings and to have custody of
all data, records and documents pertaining to the administration of the Plan.
The Committee may authorize one or more of its members to execute any document
or documents on behalf of the Committee, in which event the Committee must
notify the Trustee in writing of such action and the name or names of those
designated. The Trustee thereafter may accept and rely conclusively upon any
direction or document executed by such member or members as representing action
by the Committee until such time as the Committee files with the Trustee a
written revocation of the designation.
14.17    Agent for Service of Process. The Committee is hereby designated as the
agent for service of process in any action brought against the Plan or Trust.


ARTICLE 15
AMENDMENT AND TERMINATION
15.01    Right to Amend. The Company intends for the Plan to be permanent so
long as the Company exists; however, it reserves (through action of either the
Committee or the Board) the right to modify, alter, or amend this Plan or the
Trust Agreement, from time to time, to any extent that it may deem advisable,
including, but not limited to any amendment deemed necessary to insure the
continued qualification of the Plan under Code Sections 401(a) and 401(k) or to
insure compliance with ERISA; provided, however, that the Company shall not have
the authority to amend this Agreement in any manner which will:
(a)
Permit any part of the Trust Fund (other than such part as is required to pay
taxes and administrative expenses) to be used for or diverted to purposes other
than for the exclusive benefit of the Participant or their Beneficiaries;

(b)
Cause or permit any portion of the Trust Fund to revert to or become the
property of the Employer;

(c)
Change the duties, liabilities, or responsibilities of the Trustee without its
prior written consent.

15.02    Termination and Discontinuance of Contributions. The Company (through
action of either the Committee or the Board) shall have the right at any time
and for any reason to terminate this Plan (hereinafter referred to as “Plan
Termination”). Upon Plan Termination, the Committee shall direct the Trustee
with reference to the disposition of the Trust Fund, after payment of any
expenses properly chargeable against the Trust Fund. The Trustee shall
distribute all amounts held in Trust to the Participants and others entitled to
distributions based on each Participant’s Account balance in the Plan. In the
event that this Plan is partially terminated, then the provisions of this
Section 15.02 shall apply, but solely with respect to the Employees’
Participating Employer and shall not affect the sponsorship of the Plan by the
Company or any other Participating Employer.




--------------------------------------------------------------------------------




In the event the Plan is terminated, partially terminated or Employer
Contributions discontinued, the Employer Account of affected Participants shall
become fully (100%) vested. Any distribution after termination of the Plan may
be made at any time, and from time to time, in whole or in part to the extent
that no discrimination in value results, in cash, in securities or other assets
in kind, as the Committee in its discretion may determine, or, if there shall be
no Committee, as the Company in its discretion may determine. In making such
distribution any and all determinations, divisions, appraisals, apportionments
and allotments so made shall be final and conclusive.
If the Employer maintains an alternative defined contribution plan (described in
Treasury Regulation Section 1.401(k)-1(d)(4)(i)), the Employer shall be
prevented from distributing elective deferrals (and other amounts, such as
QNECs, that are subject to the distribution restrictions that apply to elective
deferrals) from a terminating 401(k) plan. An alternative defined contribution
plan does not include an employee stock ownership plan defined in Code Sections
4975(e)(7) or 409(a), a simplified employee pension as defined in Code Section
408(k), a SIMPLE IRA plan as defined in Code Section 408(p), a plan or contract
that satisfies the requirements of Code Section 403(b), or a plan that is
described in Code Sections 457(b) or (f).
15.03    Supplements. In adopting the Plan or at any time thereafter, an
Employer may adopt a Supplement that modifies or adds to the Plan. Any
Supplement shall be effective only if approved by the Board. Upon its effective
date, any Supplement shall be deemed incorporated by reference into the Plan as
adopted by such Employer.
15.04    Merger of the Plan. In the event of any merger or consolidation of the
Plan with or transfer in whole or in part of the assets and liabilities of the
Trust or another trust fund held hereunder to any other plan of deferred
compensation maintained or to be established for the benefit of some or all of
the Participants of this Plan, the assets of the Trust applicable to such
Participants shall be transferred to the other trust fund only if:
(a)
Each Participant would (if either this Plan or the other plan then terminated)
receive a benefit immediately after the merger, consolidation or transfer which
is equal to or greater than the benefit, which he would have been entitled to
receive immediately before the merger, consolidation or transfer (if this Plan
had been terminated);

(b)
Resolutions of the Boards of Directors of all Employers under this Plan and of
any new or successor employer of the affected Participants shall authorize such
transfer of assets; and

(c)
Such other plan is qualified under Code Section 401(a) and the related trust is
exempt from tax under Code Section 501(a).

15.05    Transfers to Nonqualified Foreign Trusts. Notwithstanding anything
contained in the Plan, a transfer from this Plan to a nonqualified foreign trust
is treated as a distribution. In the case of a transfer to an ERISA Section
1022(i)(1) plan, the transfer is not treated as a distribution from the
transferor plan and the transfer will not be treated as causing the transferor
plan to fail to satisfy the requirements of Code Section 401(a).






--------------------------------------------------------------------------------




ARTICLE 16
PARTICIPATING EMPLOYERS
16.01    Participation by Participating Employers. A Participating Employer may
adopt this Plan by a properly executed document evidencing such adoption, with
the consent of the Board. Each Participating Employer delegates all fiduciary
and administrative responsibilities (including the appointment and removal of
fiduciaries) allocated under the Plan to the Company, the Committee and other
fiduciaries of the Plan. Provided, however, that this delegation of fiduciary
and administrative responsibilities may be altered by agreement between the
Company and a Participating Employer.
All Participating Employers shall be listed in Appendix A to the Plan.
16.02    Withdrawal of Participating Employers. Any Participating Employer
(including a present or past Employer) may discontinue or revoke its
participation in the Plan at any time without affecting the other Employees in
the Plan by delivering to the Committee a copy of resolutions to such effect.
The Committee may, in its absolute discretion, terminate the participation in
the Plan of any Participating Employer (including a present or past Affiliated
Employer) at any time such Employer fails to discharge its obligations under the
Plan.
After any discontinuance of participation, the Trustee shall transfer, deliver
and assign contracts and any other Trust Fund assets allocable to the
Participants of such Participating Employer to such new Trustee as shall have
been designated by such Participating Employer, in the event that it has
established a separate qualified plan for its Employees; provided, however, that
no such transfer shall be made if the result is the elimination or reduction of
any benefits protected under Code Section 411(d)(6). If no successor trustee is
designated, the Trustee shall retain such assets for the Employees of said
Participating Employer pursuant to the provisions of the Trust. In no event
shall any part of the corpus or income of the Trust Fund as it relates to such
Participating Employer be used for or diverted to purposes other than for the
exclusive benefit of the Employees of such Participating Employer.
16.03    Requirements of Participating Employers. Each Participating Employer
shall be required to use the Trustee as provided in this Plan. The Trustee may,
but is not required to, commingle, hold and invest as one Trust Fund all
contributions made by Participating Employers, as well as all increments
thereof. However, the assets of the Plan shall, on an ongoing basis, be
available to pay benefits to all Participants and Beneficiaries under the Plan
without regard to the Employer who contributed such assets.
16.04    Transfers Between Participating Employers. If a Participant is
transferred to or from a Participating Employer, this transfer shall not affect
the Participant’s rights under the Plan, and all amounts credited to such
Participant’s Accounts, as well as his accumulated service for eligibility and
vesting, shall continue to his credit. An Employee transferred between
Participating Employers shall be credited with all accumulated service for
eligibility and vesting. No such transfer shall be considered a termination of
employment hereunder, and the Participating Employer to which the Employee is
transferred shall be obligated to the Employee under the Plan in the same manner
as was the Participating Employer from whom the Employee was transferred.




--------------------------------------------------------------------------------




16.05    Participating Employer Contributions. All contributions made by a
Participating Employer, as provided for in this Plan, shall be determined
separately by each Participating Employer, and shall be allocated only among the
Participants eligible to a share of the contributions of the Employer or
Participating Employer making the contribution. On the basis of the information
furnished by each Participating Employer, the Committee shall keep separate
books and records concerning the affairs of each Participating Employer
hereunder and as to the accounts and credits of the Employees of each
Participating Employer.


ARTICLE 17
MISCELLANEOUS
17.01    Laws of Florida to Apply. Except to the extent superseded by ERISA, all
questions pertaining to the validity, construction, and operation of the Plan
shall be determined in accordance with the laws of the State of Florida.
17.02    Protected Benefits. Early retirement benefits, retirement-type
subsidies, or optional forms of benefits protected under Code Section 411(d)(6)
(“Protected Benefits”) shall not be reduced or eliminated with respect to
benefits accrued under such Protected Benefits unless such reduction or
elimination is permitted under the Code, authority issued by the Internal
Revenue Service, or judicial authority.
17.03    Credit for Qualified Military Service; Treatment of Differential Wage
Payments. Notwithstanding any provision of this Plan to the contrary, effective
as required by USERRA (i.e., December 12, 1994), contributions, benefits and
service credit with respect to qualified military service will be provided in
accordance with Code Section 414(u). In addition, effective as required by the
HEART Act (i.e., January 1, 2009), the differential wage payment rules contained
in Code Section 414(u)(12) shall apply with respect to individuals performing
services in the uniformed services described in Code Section 3401(h)(2)(A).
17.04    Exclusive Benefit Rule. All contributions made by the Employer to the
Trust Fund will be used for the exclusive benefit of the Participants and their
Beneficiaries and will not be used for nor diverted to any other purpose except
the payment of the costs of maintaining the Plan. The sponsorship of the Plan
shall not be transferred from an Employer to an unrelated taxpayer unless the
transfer of the sponsorship of the Plan is in connection with a transfer of
business assets, operations, or employees from the Employer to the unrelated
taxpayer.
17.05    No Rights under the Plan except as Set Forth Herein. Nothing in this
Plan, express or implied, is intended to confer upon or give to any person,
firm, association, or corporation, other than the parties hereto and their
successors in interest, any right, remedy, or claim under or by reason of this
Plan or any covenant, condition, or stipulation hereof, and all covenants,
conditions and stipulations in this Plan, by or on behalf of any party, are for
the sole and exclusive benefit of the parties hereto.




--------------------------------------------------------------------------------




17.06    Undefined Terms. Unless the context clearly requires another meaning,
any term not specifically defined in this Plan is used in the sense given to it
by ERISA and the Code.
17.07    Number and Gender. When appropriate the singular as used in this Plan
shall include the plural and vice versa; and the masculine shall include the
feminine.
IN WITNESS WHEREOF, HEICO Corporation has caused this instrument, approved as of
the 17th day of December, 2012, to be executed by its duly authorized officer.
HEICO CORPORATION


By:
/s/ CARLOS L. MACAU, JR.

Title:    Executive Vice President -
Chief Financial Officer and
Treasurer






--------------------------------------------------------------------------------




APPENDIX A
PARTICIPATING EMPLOYERS IN THE
HEICO SAVINGS AND INVESTMENT PLAN
Participating Employer
EIN
Effective Date
 
 
 
HEICO Corporation
65-0341002
January 1, 1985
Jet Avion Corporation
59-2699611
July 1, 1985
LPI Industries Corporation
65-0054782
April 1, 1989
HEICO Aerospace Corporation
59-0791770
April 27, 1993
Aircraft Technology, Inc.
65-0233725
October 1, 1998
Radiant Power Corp.
65-0892651
February 1, 1999
McClain International, Inc.
58-0876596
October 1, 1998
Rogers-Dierks, Inc.
58-2428936
October 1, 1999
Turbine Kinetics, Inc.
65-0845883
October 1, 1999
Thermal Structures, Inc.
95-3575611
August 1, 1999
Santa Barbara Infrared, Inc.
77-0111325
January 1, 2000
Northwings Accessories Corp.
65-0312802
January 1, 2000
Leader Tech, Inc.
04-2667972
April 1, 2000
Future Aviation, Inc.
65-1011336
April 1, 2001
Analog Modules, Inc.
59-2074349
May 1, 2001
Jetseal, Inc.
91-1433851
January 1, 2002
Inertial Airline Services, Inc.
34-1823836
January 1, 2002
HEICO Aerospace Parts Corp.
65-1146790
July 1, 2002
Aviation Facilities, Inc.
03-0377215
July 1, 2002
Aero Design, Inc.
62-1858631
January 1, 2003
Niacc-Avitech Technologies, Inc.
51-0453669
July 1, 2003
Sierra Microwave Technology, LLC
37-1480034
January 1, 2004
Connectronics Corp.
20-1971140
December 1, 2004
Lumina Power, Inc.
20-2350926
May 1, 2005
Engineering Design Team, Inc.
93-0964386
January 1, 2006
Arger Enterprises, Inc.
95-3296745
January 1, 2007
Prime Air, LLC
20-5545289
January 1, 2007
DEC Technologies, Inc.
26-0348155
January 1, 2008
Meridian Industrial, Inc.
26-0837681
January 1, 2008
Sunshine Avionics LLC
26-1913893
July 1, 2008
HEICO Parts Group, Inc.
26-3082967
January 1, 2009
VPT, Inc.
54-1684156
June 1, 2009
dB Control Corp.
27-1784894
July 1, 2010
3D Plus U.S.A., Inc.
74-2947071
January 1, 2012
Switchcraft, Inc.
36-2051512
January 1, 2012
Conxall Corporation
36-2944789
January 1, 2012
Ramona Research, Inc.
45-4786673
July 1, 2012
CSI Aerospace, Inc.
45-5531151
October 1, 2012



As of December 17, 2012




--------------------------------------------------------------------------------




APPENDIX B
PRIOR EMPLOYER ACCOUNTS
The term “Prior Employer Account” shall mean the Accounts established to hold
assets attributable to the following plans merged with or had assets transferred
to this Plan:
(1)
Air Radio & Instrument Corp. Profit Sharing Plan as in existence prior to its
merger with and into this Plan as of June 30, 2000.

(2)
California Manufacturing Enterprises and Affiliates 401(k) Profit Sharing Plan
as in existence prior to the transfer of assets into this Plan as of March 15,
2000.

(3)
Santa Barbara Infrared, Inc. 401(k) Profit Sharing Plan as in existence prior to
its merger with and into this Plan as of December 31, 2001.



